Exhibit 10.1

 

--------------------------------------------------------------------------------

 

 

STOCK PURCHASE AGREEMENT

by and among

FRANÇOIS-CHARLES OBERTHUR FIDUCIAIRE S.A.

SCIENTIFIC GAMES CORPORATION

and

SCIENTIFIC GAMES HOLDINGS (CANADA) INC.

Dated as of May 1, 2007

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


Table of Contents

 

Page

 

Article 1. DEFINITIONS

 

1

 

 

 

 

 

Article 2. PURCHASE AND SALE OF SHARES

 

9

 

 

 

 

 

Section 2.1. Purchase and Sale of Shares

 

9

 

Section 2.2. Closing Date Transactions

 

9

 

Section 2.3. Letter of Credit

 

10

 

Section 2.4. Withholding Tax

 

10

 

Section 2.5. Conversion to or from U.S. Dollars

 

10

 

 

 

 

 

Article 3. PURCHASE PRICE ADJUSTMENT

 

11

 

 

 

 

 

Section 3.1. Calculation of Initial Purchase Price Adjustment

 

11

 

Section 3.2. Post-Closing Adjustment

 

12

 

Section 3.3. Estimate of Net Working Capital

 

12

 

 

 

 

 

Article 4. CLOSING

 

12

 

 

 

 

 

Article 5. REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

13

 

 

 

 

 

Section 5.1. Organization

 

13

 

Section 5.2. Qualification to Do Business

 

13

 

Section 5.3. Authority

 

13

 

Section 5.4. No Conflict or Violation

 

14

 

Section 5.5. Consents and Approvals

 

14

 

Section 5.6. Capitalization of FCOI

 

15

 

Section 5.7. Subsidiaries

 

15

 

Section 5.8. Financial Statements

 

15

 

Section 5.9. Absence of Certain Changes or Events

 

16

 

Section 5.10. Tax Matters

 

17

 

Section 5.11. Absence of Undisclosed Liabilities

 

19

 

Section 5.12. Real Property

 

19

 

Section 5.13. Intellectual Property

 

21

 

Section 5.14. Licenses and Permits

 

24

 

Section 5.15. Compliance with Law

 

24

 

Section 5.16. Litigation

 

24

 

Section 5.17. Contracts

 

24

 

Section 5.18. Employee Plans

 

25

 

Section 5.19. Transactions with Seller and Affiliates

 

28

 

Section 5.20. Environmental Matters

 

29

 

Section 5.21. No Brokers

 

29

 

Section 5.22. Québec Regulation 45-106

 

29

 

Section 5.23. Suppliers and Customers

 

30

 

Section 5.24. Insurance

 

30

 

Section 5.25. Prohibited Payments and Actions

 

30

 

Section 5.26. No Other Warranties or Representations

 

31

 

 

 

 

 

Article 6. REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

31

 

 

 

 

 

Section 6.1. Corporate Organization

 

31

 

Section 6.2. Qualification to Do Business

 

31

 

Section 6.3. Authority

 

32

 

Section 6.4. No Conflict or Violation

 

32

 

Section 6.5. Consents and Approvals

 

32

 

Section 6.6. Financing

 

32

 

Section 6.7. No Brokers

 

32

 

Section 6.8. Investigation by the Buyer

 

32

 

Section 6.9. Québec Regulation 45-106

 

33

 

 

i


--------------------------------------------------------------------------------


 

Article 7. COVENANTS OF THE SELLER

 

33

 

 

 

 

 

Section 7.1. Resignation of Directors

 

33

 

Section 7.2. Covenants Not To Compete and Non-Solicitation Covenants

 

33

 

Section 7.3. FCPA Disclosure Statement

 

34

 

 

 

 

 

Article 8. COVENANTS OF THE BUYER

 

35

 

 

 

 

 

Section 8.1. Employees and Employee Benefits

 

35

 

Section 8.2. Access After the Closing

 

35

 

Section 8.3. Use of Intellectual Property

 

36

 

 

 

 

 

Article 9. TAXES

 

37

 

 

 

 

 

Section 9.1. Tax Indemnification by Seller

 

37

 

Section 9.2. Tax Indemnification by Buyer

 

37

 

Section 9.3. Allocation of Certain Taxes

 

38

 

Section 9.4. Preparation and Filing of Tax Returns

 

38

 

Section 9.5. Transfer Taxes

 

39

 

Section 9.6. Refunds

 

39

 

Section 9.7. Cooperation

 

39

 

Section 9.8. Tax Audits

 

40

 

Section 9.9. Exclusivity; Conflicts

 

41

 

Section 9.10. Treatment of Indemnification Payments

 

41

 

Section 9.11. No Amendment

 

41

 

Section 9.12. Certain Limitations

 

41

 

Section 9.13. Limitation on Actions

 

41

 

Section 9.14. Tax Benefits

 

41

 

 

 

 

 

Article 10. INDEMNIFICATION

 

42

 

 

 

 

 

Section 10.1. Survival

 

42

 

Section 10.2. Indemnification by the Seller

 

42

 

Section 10.3. Indemnification by the Buyer

 

44

 

Section 10.4. Procedures for Indemnification

 

44

 

Section 10.5. Exclusive Remedy

 

45

 

Section 10.6. Mitigation

 

45

 

Section 10.7. Limitation on Losses

 

45

 

 

 

 

 

Article 11. CONDITIONS PRECEDENT TO PERFORMANCE BY THE SELLER

 

46

 

 

 

 

 

Section 11.1. Representations and Warranties of the Buyer

 

46

 

Section 11.2. Performance of the Obligations of the Buyer

 

46

 

Section 11.3. No Violation of Orders

 

46

 

Section 11.4. Letter of Credit

 

46

 

Section 11.5. OEM Agreement

 

46

 

Section 11.6. Real Estate Lease

 

46

 

Section 11.7. Tax Escrow Agreement

 

46

 

 

 

 

 

Article 12. CONDITIONS PRECEDENT TO PERFORMANCE BY THE BUYER

 

47

 

 

 

 

 

Section 12.1. Representations and Warranties of the Seller

 

47

 

Section 12.2. Performance of the Obligations of the Seller

 

47

 

Section 12.3. No Violation of Orders

 

47

 

Section 12.4. Letter of Credit

 

47

 

Section 12.5. OEM Agreement

 

47

 

Section 12.6. Real Estate Lease

 

47

 

Section 12.7. Tax Escrow Agreement

 

47

 

Section 12.8. Other Closing Documents

 

48

 

 

 

 

 

Article 13. TERMINATION

 

48

 

 

 

 

 

Section 13.1. Conditions of Termination

 

48

 

 

ii


--------------------------------------------------------------------------------


 

Section 13.2. Effect of Termination

 

48

 

 

 

 

 

Article 14. MISCELLANEOUS

 

49

 

 

 

 

 

Section 14.1. Successors and Assigns

 

49

 

Section 14.2. Governing Law, Jurisdiction

 

49

 

Section 14.3. Expenses

 

49

 

Section 14.4. Severability

 

49

 

Section 14.5. Notices

 

49

 

Section 14.6. WAIVER OF JURY TRIAL

 

51

 

Section 14.7. Amendments; Waivers

 

51

 

Section 14.8. Public Announcements

 

51

 

Section 14.9. Entire Agreement

 

51

 

Section 14.10. Parties in Interest

 

52

 

Section 14.11. Scheduled Disclosures

 

52

 

Section 14.12. Enforcement of Certain Sections of the Agreement

 

52

 

Section 14.13. Section and Paragraph Headings

 

52

 

Section 14.14. Counterparts and Facsimile

 

52

 

Section 14.15. Language

 

52

 

Section 14.16. Reasonable Assurances

 

52

 

 

iii


--------------------------------------------------------------------------------


INDEX TO SCHEDULES

1.1

 

Debt Repayment Amount

1.2

 

Permitted Liens

1.3

 

Seller Persons with Knowledge

2.5

 

Conversion to or from US Dollars

3.3

 

Net Working Capital

5.1

 

Organizational Chart

5.4

 

Conflicts or Violations

5.5

 

Consents

5.6

 

Capitalization of FCOI

5.7

 

Subsidiaries and Equity Investments

5.8

 

Financial Statements

5.9

 

Certain Changes or Events

5.10

 

Tax Matters

5.11

 

Undisclosed Liabilities

5.12(a)

 

Owned Real Property

5.12(b)

 

Leased Real Property

5.12(c)

 

Third Party Leases

5.12(f)

 

Options

5.12(g)

 

Certificate of Occupancy/Permits

5.12(k)

 

Consent to Subject Real Property Transfer

5.13(a)

 

Intellectual Property Ownership

5.13(e)

 

Third Party Claims

5.13(h)

 

Software

5.13(i)

 

Intellectual Property Licenses and Agreements

5.14

 

Licenses and Permits

5.15

 

Compliance with Law

5.16

 

Litigation

5.17

 

Contracts

5.18(a)

 

Company Plans

5.18(g)

 

Severance Plans

5.18(h)

 

Canadian Plans Unfunded Actuarial Liability

5.18(k)

 

Employees

5.18(l)

 

Collective Bargaining Agreements

5.19

 

Transactions with Affiliates

5.20(a)

 

Environmental Matters

5.23(a)

 

Suppliers

5.23(b)

 

Customers

5.24

 

Insurance

7.1

 

Resignation of Directors

8.1(a)

 

Severance Benefit Practices

10.2

 

Debt Repayment Amounts

10.3

 

Seller Guarantee Obligations

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Real Estate Lease

Exhibit B

 

Form of Tax Escrow Agreement

 

iv


--------------------------------------------------------------------------------


 

Exhibit C

 

FCPA Disclosure Statement

Exhibit D

 

OEM Agreement

Exhibit E

 

Deed

 

v


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of May 1, 2007 (this “Agreement”), by and
among François-Charles Oberthur Fiduciaire, S.A., a French société anonyme (the
“Seller”), Scientific Games Corporation, a Delaware corporation (the “Parent”)
and Scientific Games Holdings (Canada) Inc., a Canadian corporation (the
“Acquisition Subsidiary”) and a wholly-owned subsidiary of the Parent.

W I T N E S S E T H:

WHEREAS, the Seller owns all of the issued and outstanding shares of common
stock (the “Common Stock”) and all of the issued and outstanding shares of
preferred stock (the “Preferred Stock”, and together with the Common Stock, the
“Shares”) of F.C.O.I. Canada Inc., a corporation organized under the laws of the
Province of Québec (“FCOI”); and

WHEREAS, the Buyer desires to purchase the Shares from the Seller, and the
Seller desires to sell the Shares to the Buyer, in each case upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
covenants and agreements hereinafter contained and for other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties hereby agree as follows:


ARTICLE 1.


DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

“Acquisition Subsidiary” — See the Preamble hereto;

“Action” — See Section 5.16;

“Affiliates” shall mean, with respect to a Person, any Person directly or
indirectly, controlling, controlled by or under common control with the Person
specified;

“Agreement” — See the Preamble hereto;

“AUD” shall mean Australian Dollars;

“Business” means the manufacture, sale or distribution of Instant Tickets or
commercial games whether physically, electronically or by any other method, and
all related services and technologies, in each case as presently carried on by
the Companies.

“Business Day” shall mean a day, other than a Saturday, Sunday or other day on
which banks in the State of New York or in Paris, France are required or
authorized to close;

1


--------------------------------------------------------------------------------


 

“Buyer” — means Parent and Acquisition Subsidiary, jointly and severally, unless
this Agreement explicitly provides otherwise;

“Buyer Indemnitees” — See Section 10.2(a);

“CAD” shall mean Canadian Dollars;

“CAD GAAP” shall mean Canadian generally accepted accounting principles;

“Canadian Financial Statements” — See Section 5.8;

“Canadian Laws” means applicable laws (including common law or civil law),
statutes, by-laws, rules, regulations, orders, ordinances, protocols, codes,
guidelines, treaties, policies, notices, directions, decrees, judgments, awards
or requirements, in each case of any Governmental Entity of Canada;

“Canadian Plans” shall mean any Company Plans applicable to employees or former
employees, directors or officers, individuals working on contract with the
Companies or other individuals providing services to any of them of a kind
normally provided by employees (or any spouses, dependants, survivors or
beneficiaries of any such persons) of the Companies, in each case who are
employed or providing services primarily in Canada, excluding Canadian Statutory
Plans;

“Canadian Statutory Plans” means statutory benefit plans which the Companies are
required to participate in or comply with, including the Canada and Québec
Pension Plans and plans administered pursuant to applicable health tax,
workplace safety insurance and employment insurance legislation, excluding any
Canadian Plans;

“Canadian Subsidiary” shall mean Oberthur Jeux et Technologies Inc./Oberthur
Gaming Technologies Inc., a corporation organized under the laws of the Province
of Québec;

“Closing” — See Article 4;

“Closing Balance Sheet” — See Section 3.1;

“Closing Balance Sheet Schedule” — See Section 3.1;

“Closing Date” — See Article 4;

“Code” shall mean the Internal Revenue Code of 1986, as amended;

“Common Stock” — See the recitals hereto;

“Companies” — shall mean FCOI and each of the entities listed on Schedule 5.7,
and “Company” shall mean any one of them;

“Company Plans” shall mean any plans, arrangements, agreements, programs,
policies, or practices, whether funded or unfunded, insured or uninsured,
registered or unregistered to which the Companies are a party or bound or in
which any employees of the

2


--------------------------------------------------------------------------------


 

Companies participate or under which the Companies have, or will have, any
material liability or contingent liability, or pursuant to which payments are
made, or benefits are provided to, or an entitlement to payments or benefits may
arise with respect to any employees or former employees, directors or officers,
individuals working on a contract basis with the Companies or other individuals
providing services to any of them of a kind normally provided by employees (or
any spouses, dependants, survivors or beneficiaries of any such persons) of the
Companies;

“Competing Business” means any business (i) that manufactures, sells or
distributes Instant Tickets or (ii) that competes with the Business, in each
case, anywhere in the world.

“Consents” — See Section 5.5;

“Consolidated Financial Statements” — See Section 5.8;

“Contract” — See Section 5.17(c);

“Debt Repayment Amount” shall mean (i) the amount of principal, interest and
fees outstanding on the Closing Date under the agreements referenced on Schedule
1.1(a), (ii) the amount of principal, interest and fees outstanding as of a
recent date prior to the Closing Date under the agreements referenced on
Schedule 1.1(b) and (iii) all other indebtedness (including indebtedness listed
as a current liability) of any of the Companies in respect of borrowed money,
evidenced by debt securities, debentures, acceptances, notes or other similar
obligations, in respect of obligations under capital leases, in respect of
reimbursement obligations under letters of credit or in respect of the deferred
purchase price of property or services, except accounts payable and accrued
expenses arising in the ordinary course of business as presently conducted which
are not overdue or in default; provided that the accrual of long-service leave
for any employee who has been employed by the Australian Subsidiary for more
than ten years shall be considered to be indebtedness;

“Deed” shall mean the certain Deed without Warranty dated April 30, 2007, and
intended to be recorded promptly thereafter, pursuant to which Oberthur Gaming
Technologies Corp. granted, sold and conveyed unto NewCo all of its interest in
the Subject Real Property (as more particularly set forth in such deed), a copy
of which is attached hereto as Exhibit E.

“Due Date” shall mean the due date with respect to an applicable Tax Return
(taking into account valid extensions);

“Environmental Claim” shall mean any litigation, claim, proceeding, settlement,
decree, directive, agreement, judgment, lien, action, demand, order, or notice
by or on behalf of, any Governmental Entity or Person alleging liability,
penalty or sanction arising out of, based on or resulting from the violation or
alleged violation of any Environmental Law or permit;

“Environmental Laws” shall mean all federal, state, foreign and local laws and
regulations or other requirements of law or common law in effect as of the
Closing Date and applicable to the Seller relating to Hazardous Materials or the
protection or pollution of the environment, natural resources or human health;

3


--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;

“ERISA Affiliate” shall mean any entity which, together with the Companies, is
treated as a single employer under Section 4001(b)(1) of ERISA or Section
414(b), (c), (m) or (o) of the Code;

“Excluded Taxes” — See Section 9.1;

“FCOI” — See the recitals hereto;

“FCOI Balance Sheet” — See Section 5.8;

“Federal Withheld Amount”— See Section 2.4(a);

“Final Purchase Price” — See Section 2.1;

“Financial Statements” — See Section 5.8;

“Governmental Entity” shall mean any federal, state, local, provincial,
municipal or any foreign governmental, regulatory or other public body, agency,
bureau, commission or authority (including self-regulatory organizations) or any
court, tribunal or judicial or arbitral body, domestic or foreign;

“Hazardous Substance” shall mean any substance, gas, petroleum product,
chemical, microbial matter, material or waste regulated under any Environmental
Law.

“Indemnitee” — See Section 10.4(a);

“Indemnitor” — See Section 10.4(a);

“Independent Accounting Firm” — See Section 3.1;

“Instant Tickets” means instant lottery tickets, whether physical, electronic or
expressed through any other medium, that allow a player to remove a cover layer
(or any semblance thereof), whether physically, electronically or by any other
method, to reveal whether the ticket is a prize winner.  For the avoidance of
doubt, “Instant Tickets” excludes “add-ons” to Scratch Cards, such as
promotional games produced, distributed or sold by the Seller and its
Affiliates.

“Intellectual Property” shall mean all of the following existing worldwide: 
(i)  all classes or types of patents, design patents, utility patents,
including, without limitation, originals, divisions, continuations,
continuations-in-part, extensions, reexaminations, or reissues, patent
applications and invention disclosures for these classes or types of patent
rights (whether or not patentable and whether or not reduced to practice) in all
countries of the world (collectively “patents”); (ii)  copyrights in both
published works and unpublished works, registrations and applications for
copyright and associated moral rights (collectively “copyrights”); (iii) service
marks, trademarks, trade names, brands, product and service names,

4


--------------------------------------------------------------------------------


 

logos, other identifications used or intended for use in commerce, and other
indications of source, endorsement, or sponsorship, whether in connection with
products or services, together with all goodwill related to any of the foregoing
(collectively “trademarks”); (iv) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, databases and compilations, including any and all
data and collections of data, whether machine readable or otherwise,
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons, and (all
documentation, including user manuals and other training documentation, related
to any of the foregoing (collectively “software”); (v) all information, ideas,
methods, procedures, algorithms, research and development, technical data,
specifications, inventions, creations, improvements, and all tangible
embodiments of the foregoing (collectively “know-how”); (vi) any information
that generally facilitates the production, manufacturing, marketing, or sale of
products or services, increases revenues, or provides an advantage over the
competition, and is not generally known, whether or not protectable by patent or
copyright, arising under the laws of the United States or any other state,
country or jurisdiction (collectively “trade secrets”); (vii) rights in mask
works (as described in 17 U.S.C. §901 et seq.); and (viii) domain names, uniform
resource locators (URLs), whether common law, statutory or otherwise, domestic
and foreign, and all registrations, registration applications, rights related to
the foregoing;

“Investment Canada Act” shall mean the Investment Canada Act, 1985, c.28, (1st
Supp.) as amended;

“Leased Real Property” — See Section 5.12(b);

“Leases” — See Section 5.12(b);

“Letter of Credit” — See Section 2.3;

“LoC Amount” — See Section 2.3(a);

“LoC Issuer” — See Section 2.3;

“Licenses and Permits” — See Section 5.14;

“Lien” shall mean any mortgage, hypothecation, pledge, security interest,
encumbrance, lien, claim or charge;

“Losses” shall mean any damages, liabilities, losses, expenses (including all
reasonable and necessary attorney’s fees) or costs; provided, however, in no
event shall Losses include any special, incidental, punitive, or consequential
damages of any kind and however caused, including but not limited to, business
interruption or loss of profits, business opportunities, or good will;

“Marks” — See Section 8.3(a);

“Material Adverse Effect” — See Section 5.2;

5


--------------------------------------------------------------------------------


 

“Maximum Seller Indemnification Amount” — See Section 10.2(b)(iv);

“Net Working Capital” shall mean (i) the amount of current assets of the
Companies (on a consolidated basis) as of the Closing Date (including, but not
limited to cash and cash equivalents), minus (ii) the amount of current
liabilities (including (a) any indebtedness outstanding at Closing under the
Toronto-Dominion Revolving Debt following payment of the Debt Repayment Amount),
(b) any fees and expenses incurred in connection with the repayment of any Debt
Repayment Amount at Closing which are not paid by the Seller prior to Closing
and (c) Taxes, but excluding the Debt Repayment Amount) of the Companies (on a
consolidated basis) as of the Closing Date, and consistent with, as applicable,
the consolidated audited balance sheets of the Companies as of December 31,
2006, provided, however, that, notwithstanding anything to the contrary
contained in this Agreement, Net Working Capital shall not include (i) the
$2,661,195 in net cash proceeds received from NewCo arising out of the Real
Property Transfer, (ii) any inter-Company accounts receivable and accounts
payable, (iii) any liabilities incurred by any of the Companies on the Closing
Date that are not incurred in the ordinary course of business, (iv) any accounts
payable representing FCO fees, (v) any FCO fees provision and (vi) any
liabilities for Taxes imposed on or required to be paid by any of the Companies
that are related or attributable to the Real Property Transfer;

“NewCo” shall mean San Antonio Properties Inc., a Delaware corporation;

“OCS” shall mean Oberthur Card Systems SA, a company incorporated under the laws
of France;

“Options” — See Section 5.12(f);

“Organizational Documents” — See Section 5.1;

“Owned Real Property” — See Section 5.12(a);

“Parent” — See the Preamble hereto;

“Payoff Letters” shall mean all relevant payoff letters to allow for the payment
in full at the Closing of the Debt Repayment Amount;

“Permitted Liens” shall mean (a) Liens relating to personal property leases
(including financing leases), (b) mechanics’, carriers’, workmen’s, repairmen’s
or similar Liens arising or incurred in the ordinary course of business which
involve obligations that are not due and payable or which are being contested in
good faith by appropriate proceedings diligently prosecuted, (c) Liens for
Taxes, assessments and other governmental and municipal charges which are not
due and payable, or which are being contested in good faith and for which
adequate reserves are maintained, (d) Liens which, in the aggregate, do not
impair in any material respects the use or operation of the assets or property
in question with respect to their current use and operation, and (e) the Liens
set forth on Schedule 1.2;

“Person” shall mean any individual, corporation, company, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Entity or other entity;

6


--------------------------------------------------------------------------------


 

“Post-Closing Period” shall mean any taxable period beginning after the Closing
Date;

“Pre-Closing Period” shall mean any taxable period ending on or before the
Closing Date;

“Pre-Closing Period Tax Return” shall mean any Tax Return relating to a
Pre-Closing Period;

“Preferred Stock” — see the recitals hereto;

“Quebec Withheld Amount” — See Section 2.4(a);

“Real Property Documents” shall mean the Deed and the Subject Lease.

“Real Property Transfer” shall mean the transfer or assignment from Oberthur
Gaming Technologies Corp. to NewCo of the Subject Real Property and any
distributions of proceeds with respect thereto.

“Registered Intellectual Property” — See Section 5.13(a);

“Scratch Cards” shall mean the business of production, distribution and sales of
prepaid cards and associated solutions offered to mobile telephone operators.

“Seller” — See the Preamble hereto;

“Seller Indemnitees” — See Section 10.3(a);

“Seller’s Knowledge”, “Knowledge of the Seller”, and other similar phrases shall
mean the actual knowledge of the individuals listed in Schedule 1.3;

“Shares” — See the recitals hereto;

“SPPA” shall mean the Québec Supplemental Pensions Plans Act, R.S.Q. c. R-15.1,
as amended;

“Straddle Period” shall mean any taxable period beginning on or before and
ending after the Closing Date;

“Straddle Period Tax Return” means any Tax Return relating to a Straddle Period;

“Subsidiaries” shall mean, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of stock or other equity interest entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereto is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof;

7


--------------------------------------------------------------------------------


 

“Subject Lease” shall mean that lease between San Antonio Properties Inc. and
Oberthur Gaming Technologies Corp. dated as of the Closing Date (but entered
into and delivered immediately prior to the Closing), in the form attached
hereto as Exhibit A;

“Subject Real Property” shall mean the tract or tracts of land situated in the
City of San Antonio, Bexar County, Texas, and the improvements thereon more
particularly described as the “Premises” in the Subject Lease;

“Target Net Working Capital” shall mean $16,500,000;

“Tax” and “Taxes” shall mean any and all federal, state, provincial, municipal,
local and foreign taxes, employment taxes, levies, fees, imposts, duties and
similar governmental charges of any nature whatsoever (including any interest,
fines, assessments, penalties or additions to tax imposed in connection
therewith), including taxes imposed on, or measured by, income, franchise,
profits, capital or gross receipts, and ad valorem, value added, capital gains,
sales, goods and services, use, real or personal property, capital stock,
license, branch, payroll, withholding, employment, social security,
unemployment, compensation, utility, severance, production, excise, stamp,
occupation, premium, windfall profits, transfer and gains taxes, and customs
duties;

“Tax Benefits” — See Section 9.14;

“Tax Claim Notice” — See Section 9.8;

“Tax Contest” — See Section 9.8;

“Tax Escrow Agent” shall mean Desjardins Trust Inc., a company incorporated
under the Trust and Loan Companies Act (Canada) or any successor or permitted
assign of such Tax Escrow Agent appointed in accordance with the terms of the
Escrow Agreement;

“Tax Escrow Agreement” shall mean that certain Tax Escrow Agreement which is
being executed contemporaneously with the Closing by and among the Buyer, the
Seller and the Tax Escrow Agent, a form of which is attached hereto as Exhibit
B.

“Tax Reserves” shall mean the aggregate liability for Taxes included in the
calculation of Net Working Capital (as increased or decreased, as the case may
be, to reflect any adjustments finally agreed upon pursuant to Article 3);

“Tax Return” shall mean any Tax return, informational return, report,
declaration, or other document (whether in tangible or electronic form) required
to be filed with any taxing authority with respect to Taxes, including any form,
schedule or attachment thereto and any amendment or supplement thereof;

“Toronto-Dominion Revolving Debt” shall mean the short-term revolving
indebtedness under the agreements referenced on Schedule 1.1(b);

“Transaction Documents” shall mean this Agreement and the Letter of Credit;

8


--------------------------------------------------------------------------------


 

“Transfer Taxes” — See Section 9.5;

“USD” shall mean United States Dollars; and

“U.S. Plans” shall mean any Company Plans applicable to employees or former
employees, directors or officers, individuals working on contract with the
Companies or other individuals providing services to any of them of a kind
normally provided by employees (or any spouses, dependants, survivors or
beneficiaries of any such persons) of the Companies, in each case who are
employed or providing services primarily in the United States.


ARTICLE 2.


PURCHASE AND SALE OF SHARES

Section 2.1.            Purchase and Sale of Shares.  Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Seller will sell and
transfer the Shares to the Acquisition Subsidiary, and the Parent will purchase
the Shares (as agent for and on the Acquisition Subsidiary’s behalf) from the
Seller.  The aggregate purchase price for the Shares being purchased hereunder
(plus the Debt Repayment Amount) shall consist of cash in the amount of USD
$102,661,195 subject to adjustment at the Closing provided for in Section
2.2(b)(ii) (the “Initial Purchase Price”).  The Initial Purchase Price shall be
subject to further adjustment following the Closing in accordance with the
provisions of Article 3 hereof, as adjusted pursuant to Article 3, the “Final
Purchase Price”.

Section 2.2.            Closing Date Transactions.


(A)           ON THE CLOSING DATE, THE SELLER SHALL DELIVER TO THE ACQUISITION
SUBSIDIARY CERTIFICATES REPRESENTING THE SHARES, DULY EXECUTED FOR TRANSFER,
AGAINST PAYMENT BY THE PARENT TO THE SELLER OF THE INITIAL PURCHASE PRICE (LESS
THE DEBT REPAYMENT AMOUNT) AS PROVIDED FOR IN THIS ARTICLE 2, SUBJECT TO
APPLICABLE WITHHOLDINGS AS SET FORTH IN SECTION 2.4.


(B)           ON THE CLOSING DATE, THE PARENT SHALL PAY THE FOLLOWING AMOUNTS:

(I)                                     THE AGGREGATE AMOUNT OF THE DEBT
REPAYMENT AMOUNT SHALL BE PAID IN CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO THE ACCOUNTS DESIGNATED IN THE PAYOFF LETTERS; AND

(II)                                  THE INITIAL PURCHASE PRICE SHALL BE PAID
IN CASH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT AS
SELLER SHALL DESIGNATE IN WRITING TO BUYER NOT LESS THAN TWO BUSINESS DAYS PRIOR
TO CLOSING.  THE AMOUNT OF THE INITIAL PURCHASE PRICE SHALL BE REDUCED BY THE
DEBT REPAYMENT AMOUNT PAID PURSUANT TO SECTION 2.2(B)(I) AND SUBJECT TO ANY
APPLICABLE WITHHOLDING PURSUANT TO SECTION 2.4.


(C)           SUBJECT TO SECTION 2.4(A), ALL OF THE PAYMENTS TO BE MADE BY THE
PARENT PURSUANT TO THIS ARTICLE 2 SHALL BE MADE IN USD OR CAD, AS APPROPRIATE.

9


--------------------------------------------------------------------------------


 

Section 2.3.            Letter of Credit.  In order to secure the payment
obligations that Seller may have pursuant to Article 3 and the indemnification
obligations that Seller may have from time to time pursuant to Article 9 and
Article 10, prior to Closing, Seller shall cause Société Générale Group (the
“LoC Issuer”) to issue an irrevocable stand-by letter of credit (the “Letter of
Credit”) on the following terms and conditions:


(A)           THE LETTER OF CREDIT SHALL BE ISSUED IN THE AMOUNT OF $10,000,000
(THE “LOC AMOUNT”);


(B)           THE LETTER OF CREDIT SHALL NAME BUYER AS THE BENEFICIARY;


(C)           THE LETTER OF CREDIT SHALL HAVE A TERM OF EIGHTEEN MONTHS FROM THE
CLOSING DATE;


(D)           BUYER SHALL ONLY BE ENTITLED TO SEEK PAYMENT UNDER THE LETTER OF
CREDIT IF SELLER SHALL FAIL TO PAY ANY AMOUNTS OWING PURSUANT TO ARTICLE 3,
ARTICLE 9 OR ARTICLE 10 IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT; AND


(E)           THE LOC ISSUER SHALL ONLY BE AUTHORIZED TO PAY OUT MONIES UNDER
THE LETTER OF CREDIT UPON RECEIPT OF (I) A JOINT WRITTEN INSTRUCTION EXECUTED BY
BOTH SELLER AND BUYER AUTHORIZING IT TO DO SO OR (II) A FINAL, BINDING AND
NON-APPEALABLE ORDER OF A COMPETENT GOVERNMENTAL ENTITY PROVIDING THAT BUYER IS
ENTITLED TO DRAW UPON THE LETTER OF CREDIT PURSUANT TO THE TERMS OF THIS
AGREEMENT AND THE LETTER OF CREDIT.

Section 2.4.            Withholding Tax.  Concurrently with the execution of
this Agreement, Buyer will deliver to the Tax Escrow Agent the sum of CAD
34,947,624, representing the aggregate of (i) 25% of the amount by which the
Initial Purchase Price exceeds the Debt Repayment Amount (referred to as the
“Federal Withheld Amount”) and (ii) 12% of amount by which the Initial Purchase
Price exceeds the Debt Repayment Amount (referred to as the “Quebec Withheld
Amount”), by wire transfer of immediately available funds (such amount, together
with interest earned thereon, being hereinafter referred to as the “Escrow
Funds”).  Such funds shall be delivered in and expressed in Canadian dollars,
where the calculation shall be made as of the Closing Date in accordance with
Section 2.5.  The Federal Withheld Amount and the Quebec Withheld Amount shall
be held in escrow and be distributed by the Tax Escrow Agent in accordance with
the provisions of the Tax Escrow Agreement.

Section 2.5.            Conversion to or from U.S. Dollars.  Where a CAD amount
or AUD amount has to be converted or expressed in USD, or where its USD
equivalent has to be converted or expressed in CAD or AUD, the calculation shall
be made at the relevant date at the Bank of America rate as displayed and
identified as such on the Reuters Screen BOFC Page for USD against CAD or AUD,
as applicable (or vice-versa), at or around 12:00 p.m. New York time on such
date; provided, however, that for purposes of determining on the Closing Date
any Debt Repayment Amount or the Tax Escrow Amount where its USD equivalent has
to be converted or expressed in CAD or AUD, the calculation shall be made at the
mutually agreed rates shown on Schedule 2.5.

Section 2.6.            Holdback.  In the event that at the Closing, the
aggregate amount of the Debt Repayment Amount shall not have been paid in
accordance with Section 2.2(b)(i), USD $14,500,000.00 of the Purchase Price (the
“Holdback Amount”) shall be retained by the Buyer. 

 

10


--------------------------------------------------------------------------------


 

Immediately following the Closing, the Buyer shall (with the consent of Seller,
not to be unreasonably withheld or delayed) (i) use its reasonable best efforts
to apply the Holdback Amount to promptly payoff the remaining Debt Repayment
Amount that had not been paid at Closing  and any interest accrued thereon from
the Closing until the date that such amount is repaid (the “Leftover Debt
Amount”) and (ii) use commercially reasonable efforts to release the Seller,
Oberthur Gaming Technologies Corp., Oberthur Jeux Et Technologies Inc./Oberthur
Gaming Technologies Inc., and any applicable Affiliate of the Seller from
liability with respect to such Debt Repayment Amount.  In the event that the
Holdback Amount is greater than the Leftover Debt Amount, the Buyer shall
promptly (within 48 hours) wire such excess to the Seller.  In the event that
the Holdback Amount is less than the Leftover Debt Amount, the Seller shall
promptly (within 48 hours of notice from the Buyer) wire such deficiency to the
Buyer.


ARTICLE 3.


PURCHASE PRICE ADJUSTMENT

The Initial Purchase Price shall be subject to adjustment as follows:

Section 3.1.            Calculation of Initial Purchase Price Adjustment.  As
soon as practicable, but in no event later than ninety (90) calendar days after
the Closing Date, the Buyer shall deliver to the Seller the consolidated balance
sheet of the Companies as of the close of business on the Closing Date (the
“Closing Balance Sheet”), prepared in accordance with CAD GAAP, applied on a
basis consistent with and following the accounting principles, procedures,
policies and methods employed in preparing the audited consolidated balance
sheet of the Company and its Subsidiaries as of December 31, 2006.  The Closing
Balance Sheet shall be accompanied by a schedule setting forth a calculation of
the Net Working Capital.  During the preparation of the Closing Balance Sheet by
the Buyer and the period of any dispute with respect to the application of this
Section 3.1, the Seller shall cooperate with the Buyer to the extent reasonably
requested by the Buyer to prepare the Closing Balance Sheet or to investigate
the basis for any dispute.  The Closing Balance Sheet shall be examined by the
Seller, and the Seller shall, not later than thirty (30) calendar days after
receipt of the Closing Balance Sheet, deliver a schedule with respect thereto
(the “Closing Balance Sheet Schedule”).  The Closing Balance Sheet Schedule
shall list those line items, if any, to which the Seller takes exception and the
Seller’s proposed adjustment.  If the Seller fails to deliver to the Buyer the
Closing Balance Sheet Schedule within thirty (30) calendar days following
receipt of the Closing Balance Sheet, the Seller shall be deemed to have
accepted the Closing Balance Sheet for the purposes of any adjustment to the
Initial Purchase Price under Section 3.2.  If the Buyer does not give the Seller
notice of any objection to the Closing Balance Sheet Schedule within thirty (30)
calendar days following receipt of the Closing Balance Sheet Schedule, the Buyer
shall be deemed to have accepted the Closing Balance Sheet as adjusted by the
Seller for the purposes of any adjustment to the Initial Purchase Price under
Section 3.2.  If the Buyer gives the Seller notice of objections to the Closing
Balance Sheet Schedule, and if the Seller and the Buyer are unable, within
fifteen (15) calendar days after receipt by the Seller of the notice from the
Buyer of objections, to resolve the disputed exceptions, such disputed
exceptions will be referred to BDO Seidman, LLP or another firm of independent
certified public accountants (“Independent Accounting Firm”) mutually acceptable
to the Seller and the Buyer.  The Independent Accounting Firm shall, within
sixty (60) calendar days following its selection, deliver to the Seller and the
Buyer a written report

 

11


--------------------------------------------------------------------------------


 

determining such disputed exceptions to those line items specifically identified
by the Seller in the Closing Balance Sheet Schedule (and only such disputed
exceptions), and its determinations will be conclusive and binding upon the
parties hereto for the purposes of any adjustment to the Initial Purchase Price
under Section 3.2.  The fees and disbursements of the Independent Accounting
Firm acting under this Section 3.1 shall be apportioned between the Buyer and
the Seller based on the total dollar value of disputed exceptions resolved in
favor of each such party, with each such party bearing such percentage of the
fees and disbursements of the Independent Accounting Firm as the aggregate
disputed exceptions resolved against that party bears to the total dollar value
of all disputed exceptions considered by the Independent Accounting Firm.

Section 3.2.            Post-Closing Adjustment.


(A)           IF THE NET WORKING CAPITAL IS LESS THAN THE TARGET NET WORKING
CAPITAL, THE INITIAL PURCHASE PRICE SHALL BE REDUCED ON A DOLLAR-FOR-DOLLAR
BASIS BY THE AMOUNT OF SUCH DEFICIENCY AND, WITHIN THREE (3) CALENDAR DAYS
FOLLOWING THE FINAL DETERMINATION, PURSUANT TO SECTION 3.1, OF THE CLOSING
BALANCE SHEET, AND BASED UPON SUCH FINAL DETERMINATION, THE SELLER SHALL PAY TO
THE PARENT THE AMOUNT OF SUCH DEFICIENCY.


(B)           IF THE NET WORKING CAPITAL IS MORE THAN THE TARGET NET WORKING
CAPITAL, THE INITIAL PURCHASE PRICE SHALL BE INCREASED ON A DOLLAR-FOR-DOLLAR
BASIS BY THE AMOUNT OF SUCH EXCESS AND THE PARENT SHALL, WITHIN THREE (3)
CALENDAR DAYS FOLLOWING THE FINAL DETERMINATION, PURSUANT TO SECTION 3.1, OF THE
CLOSING BALANCE SHEET, AND BASED UPON SUCH FINAL DETERMINATION, PAY TO THE
SELLER THE AMOUNT OF SUCH EXCESS.


(C)           ANY PAYMENT TO THE PARENT UNDER THIS SECTION 3.2 SHALL BE MADE BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH ACCOUNT AS THE PARENT SHALL
DESIGNATE IN WRITING TO THE SELLER.  ANY PAYMENT TO THE SELLER UNDER THIS
SECTION 3.2 SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
SUCH ACCOUNT(S) AS THE SELLER SHALL DESIGNATE IN WRITING TO THE PARENT.


(D)           ANY PAYMENTS REQUIRED TO BE MADE BY THE SELLER OR THE PARENT
PURSUANT TO THIS ARTICLE 3 SHALL (I) BE MADE IN USD AFTER ANY NECESSARY
CONVERSIONS IN ACCORDANCE WITH SECTION 2.5 FROM CAD OR AUD TO USD; AND (II) BEAR
INTEREST FROM THE CLOSING DATE UP TO BUT EXCLUDING THE DATE OF PAYMENT AT THE
RATE OF INTEREST PUBLICLY ANNOUNCED BY THE NEW YORK OFFICE OF THE LOC ISSUER
FROM TIME TO TIME AS ITS PRIME RATE (WITH CHANGES IN SUCH RATE BEING EFFECTIVE
ON THE DATE ANY SUCH CHANGE IS ANNOUNCED BY THE LOC ISSUER).

Section 3.3.            Estimate of Net Working Capital.  Schedule 3.3 sets
forth an estimate of the Net Working Capital as of December 31, 2006, it being
agreed that the Net Working Capital as of December 31, 2006 is provided for
illustrative purposes only and is not intended to be a binding expression of any
Net Working Capital calculation required under this Agreement.


ARTICLE 4.


CLOSING

The closing (the “Closing”) for the consummation of the transactions
contemplated by this Agreement shall take place at the offices of Reed Smith LLP
at 599

 

12


--------------------------------------------------------------------------------


 

Lexington Avenue, New York, New York 10022 and shall be effective as of 12:01
a.m. Eastern Standard Time on May 1, 2007 or at such other time and place as the
Seller and the Buyer shall mutually agree in writing (such date, the “Closing
Date”).


ARTICLE 5.


REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Buyer as follows:

Section 5.1.            Organization.  Each of the Seller and each Company is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate or other
equivalent power and authority to own its properties and assets and to conduct
its business as now conducted.  Copies of the Certificates of Incorporation and
By-laws (or other comparable documents) of each Company (collectively, the
“Organizational Documents”) have been furnished or made available to the Buyer
or its representatives, and such copies are accurate and complete.  A complete
and accurate chart showing FCOI and all of its direct and indirect Subsidiaries
is set forth in Schedule 5.1.

Section 5.2.            Qualification to Do Business.  Each Company and NewCo
are duly qualified to do business and are in good standing in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business conducted by it makes such qualification necessary, except where
the failure to be so qualified or in good standing would not be expected to have
a Material Adverse Effect.  As used in this Agreement, any reference to any
event, change or effect having a “Material Adverse Effect” means such event,
change or effect that, individually or in the aggregate, is materially adverse
to the business, assets, liabilities, condition (financial or other) or results
of operations of the Companies, taken as a whole, except in each case for:  (a)
the effects of changes that arise from or relate to (i) business or economic
conditions generally or the business in which the Companies operate which do not
disproportionately affect the Companies; or (ii) the financial, banking,
currency or capital markets in general (either in the United States, Canada,
Australia or any international market) which do not disproportionately affect
the Companies; (b) any change in laws, CAD GAAP, rules, regulations, orders or
other binding directives issued by a Governmental Entity or interpretations
thereof which do not disproportionately affect the Companies; (c) any facts or
circumstances relating to the Buyer; and (d) effects, facts or circumstances
relating to the announcement of this Agreement (including the identity of the
Buyer) or the performance by the parties of the transactions contemplated by the
Transaction Documents.

Section 5.3.            Authority.


(A)           THE SELLER HAS ALL REQUISITE CORPORATE OR OTHER EQUIVALENT
AUTHORITY AND POWER TO EXECUTE AND DELIVER THE TRANSACTION DOCUMENTS AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION AND
DELIVERY OF SUCH TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
REQUIRED CORPORATE OR OTHER EQUIVALENT ACTION ON THE PART OF THE SELLER AND NO
OTHER CORPORATE PROCEEDINGS ON THE PART OF THE SELLER IS NECESSARY TO AUTHORIZE
SUCH TRANSACTION DOCUMENTS OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY. 


 

13


--------------------------------------------------------------------------------



 

Such Transaction Documents have been duly and validly executed and delivered by
the Seller and, assuming such Transaction Documents have been duly authorized,
executed and delivered by the Buyer, such Transaction Documents constitute valid
and binding agreements of the Seller, enforceable against the Seller in
accordance with their terms, except that such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other laws, now or hereafter in effect, relating to or limiting creditors’
rights generally, and (ii) general principles of equity (regardless of whether a
proceeding to enforce such an agreement is considered in a proceeding at law or
in equity).


(B)           NEWCO HAD ALL REQUISITE CORPORATE OR OTHER EQUIVALENT AUTHORITY
AND POWER TO EXECUTE AND DELIVER THE REAL PROPERTY DOCUMENTS TO WHICH NEWCO IS A
PARTY AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED THEREBY.  THE EXECUTION
AND DELIVERY OF THE REAL PROPERTY DOCUMENTS TO WHICH NEWCO IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY WERE DULY AND VALIDLY
AUTHORIZED BY ALL REQUIRED CORPORATE OR OTHER EQUIVALENT ACTION ON THE PART OF
NEWCO AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF THE NEWCO WERE NECESSARY
TO AUTHORIZE SUCH REAL PROPERTY DOCUMENTS OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED THEREBY.  THE REAL PROPERTY DOCUMENTS TO WHICH NEWCO IS A PARTY
WERE DULY AND VALIDLY EXECUTED AND DELIVERED BY NEWCO AND SUCH REAL PROPERTY
DOCUMENTS CONSTITUTE VALID AND BINDING AGREEMENTS OF NEWCO, ENFORCEABLE AGAINST
NEWCO IN ACCORDANCE WITH THEIR TERMS, EXCEPT THAT SUCH ENFORCEMENT MAY BE
SUBJECT TO (I) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT
TRANSFER OR OTHER LAWS, NOW OR HEREAFTER IN EFFECT, RELATING TO OR LIMITING
CREDITORS’ RIGHTS GENERALLY, AND (II) GENERAL PRINCIPLES OF EQUITY (REGARDLESS
OF WHETHER A PROCEEDING TO ENFORCE SUCH AN AGREEMENT IS CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY).  OBERTHUR GAMING TECHNOLOGIES CORP. HOLDS NET
CASH PROCEEDS OF $2,661,195 IN CASH IN CONNECTION WITH THE SALE OF THE SUBJECT
REAL PROPERTY TO NEWCO AND HAS NOT TRANSFERRED, DISTRIBUTED OR OTHERWISE
DISPOSED OF SUCH CASH AMOUNT.

Section 5.4.            No Conflict or Violation.  Except as set forth in
Schedule 5.4, the execution, delivery and performance by the Seller of the
Transaction Documents and by NewCo and Oberthur Gaming Technologies Corp. of the
Real Estate Documents to which they are a party, do not (i) conflict with or
violate any provision of any Organizational Documents of the Seller, the
Companies, or NewCo, as applicable (ii) violate any provision of law, or any
order, judgment or decree of any court or other governmental or regulatory
authority applicable to the Seller, any of the Companies or NewCo, (iii)
violate, result in a breach of or constitute (with due notice or lapse of time
or both) a default under any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Seller
or any of the Companies is a party or is bound or to which any of its properties
(whether owned or leased) or assets is subject, or (iv) result in the creation
or imposition of any Lien upon any of the assets, properties or rights of the
Seller or any of the Companies, except in the case of clauses (ii), (iii) or
(iv), for such violations, breaches, defaults or Liens that would not be
expected to have a Material Adverse Effect.

Section 5.5.            Consents and Approvals.  Schedule 5.5 sets forth a
complete list of all consents, waivers, authorizations or approvals (each, a
“Consent”) of, or filing with, any Governmental Entity, or of any other Person,
that is required in connection with the execution, delivery and performance by
the Seller of the Transaction Documents or by NewCo or Oberthur Gaming
Technologies Corp. of the Real Estate Documents to which each is a party, other
than Consents

 

14


--------------------------------------------------------------------------------


 

or filings the failure of which to obtain would not (i) materially impair the
ability of the Buyer to conduct the operations of the Companies following the
Closing in substantially the same manner as presently conducted or (ii)
materially impair or delay the ability of the Seller to consummate the
transactions contemplated hereby.

Section 5.6.            Capitalization of FCOI.


(A)           THE AUTHORIZED CAPITAL STOCK OF FCOI CONSISTS OF (I) AN UNLIMITED
NUMBER OF SHARES OF COMMON STOCK, NO PAR VALUE, OF WHICH 251 SHARES OF COMMON
STOCK ARE OUTSTANDING AND (II) AN UNLIMITED NUMBER OF SHARES OF PREFERRED STOCK,
OF WHICH 9,838 SHARES OF PREFERRED STOCK ARE OUTSTANDING.  THE SHARES ARE THE
SOLE OUTSTANDING SHARES OF CAPITAL STOCK OF FCOI.  THE SHARES REPRESENT AS OF
THE DATE HEREOF AND WILL REPRESENT AS OF THE CLOSING DATE, IN THE AGGREGATE,
100% OF THE ISSUED AND OUTSTANDING SHARES OF VOTING AND NON-VOTING CAPITAL STOCK
OF FCOI.


(B)           ALL OF THE SHARES ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID
AND NON-ASSESSABLE AND FREE OF ANY PREEMPTIVE RIGHTS IN RESPECT THERETO.  THE
SELLER HAS, AND WILL HAVE AT THE CLOSING, VALID TITLE TO ALL OF THE SHARES, FREE
AND CLEAR OF ANY LIENS (OTHER THAN PERMITTED LIENS), EXCEPTING ONLY RESTRICTIONS
ON THE SUBSEQUENT TRANSFER OF SUCH SHARES UNDER APPLICABLE LAW.  EXCEPT AS
PROVIDED ON SCHEDULE 5.6, THERE ARE NO OUTSTANDING (I) SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR SHARES OF FCOI (II) OPTIONS, WARRANTS OR OTHER RIGHTS
TO PURCHASE OR SUBSCRIBE FOR SHARES OF FCOI OR (III) CONTRACTS, COMMITMENTS,
AGREEMENTS, UNDERSTANDINGS OR ARRANGEMENTS OF ANY KIND RELATING TO THE ISSUANCE
OF ANY SHARES OF FCOI, ANY SUCH CONVERTIBLE OR EXCHANGEABLE SECURITIES OR ANY
SUCH OPTIONS, WARRANTS OR RIGHTS, PURSUANT TO WHICH, IN ANY OF THE FOREGOING
CASES, FCOI IS SUBJECT OR BOUND.  THERE ARE NO VOTING TRUSTS, STOCKHOLDERS’
AGREEMENTS OR OTHER SIMILAR INSTRUMENTS RESTRICTING OR RELATING TO THE RIGHTS OF
HOLDERS OF SHARES TO VOTE, TRANSFER OR RECEIVE DIVIDENDS WITH RESPECT TO THE
SHARES.

Section 5.7.            Subsidiaries.  Schedule 5.7 lists each Subsidiary of
FCOI and the authorized and outstanding capital stock of each such Subsidiary. 
Except for the interests in the Subsidiaries, FCOI does not directly or
indirectly own, or hold any rights to acquire, any capital stock or any other
securities, interests or investments in any other Person.  All issued and
outstanding shares of capital stock of each of the Subsidiaries are duly
authorized, validly issued, fully paid and non-assessable, and are owned,
directly or indirectly, by FCOI, free and clear of all Liens other than
Permitted Liens.  Except as provided on Schedule 5.7, there are no outstanding
(i) securities convertible into or exchangeable for the capital stock of the
Subsidiaries, (ii) options, warrants or other rights to purchase or subscribe
for capital stock of the Subsidiaries or (iii) contracts, commitments,
agreements, understandings or arrangements of any kind relating to the issuance
of any capital stock of the Subsidiaries, any such convertible or exchangeable
securities or any such options, warrants or rights, pursuant to which, in any of
the foregoing cases, any of the Subsidiaries is subject or bound.  The
Subsidiaries have no ownership interest in any other Person which is not a
Subsidiary.

Section 5.8.            Financial Statements.  Attached as Schedule 5.8 are
(a) the audited (in accordance with CAD GAAP) consolidated balance sheets of the
Companies for each of the fiscal years ended December 31, 2004, December 31,
2005 and December 31, 2006 (the “FCOI Balance Sheet”), and the related audited
consolidated statements of income, retained earnings and cash flows of the
Companies, together with all related notes and schedules thereto (collectively

 

15


--------------------------------------------------------------------------------


 

referred to herein as the “Consolidated Financial Statements”), (b) the audited
(in accordance with CAD GAAP) balance sheet of the Canadian Subsidiary for each
of the fiscal years ended December 31, 2004, December 31, 2005 and December 31,
2006, and the related audited statements of income, retained earnings and cash
flows of the Canadian Subsidiary together with all related notes and schedules
thereto (collectively referred to herein as the “Canadian Financial Statements”,
and, together with the Consolidated Financial Statements, the “Financial
Statements”).  The Financial Statements (x) were or will be prepared in
accordance with the books of account and other financial records of FCOI and the
Canadian Subsidiary, (y) present or will present fairly in all material respects
the consolidated financial condition and results of operations of FCOI and the
Canadian Subsidiary as of the dates thereof or for the periods covered thereby,
and (z) have been or will be prepared in accordance with CAD GAAP (as indicated
therein), applied on a basis consistent with the past practices of FCOI and the
Canadian Subsidiary.

Section 5.9.            Absence of Certain Changes or Events.


(A)           EXCEPT AS SET FORTH IN SCHEDULE 5.9, SINCE DECEMBER 31, 2006,
THERE HAS NOT BEEN:

(I)                                     ANY MATERIAL ADVERSE EFFECT;

(II)                                  ANY MATERIAL LOSS, DAMAGE, DESTRUCTION OR
OTHER CASUALTY TO THE MATERIAL ASSETS OR PROPERTIES OF THE COMPANIES OR NEWCO
(OTHER THAN ANY FOR WHICH INSURANCE AWARDS HAVE BEEN RECEIVED OR INSURANCE
CLAIMS ARE PENDING);

(III)                               ANY CHANGE IN ANY METHOD OF ACCOUNTING OR
ACCOUNTING PRACTICE OF THE COMPANIES; OR

(IV)                              THROUGH THE DATE HEREOF, ANY LOSS OF THE
EMPLOYMENT, SERVICES OR BENEFITS OF ANY SIGNIFICANT EMPLOYEE OF THE COMPANIES
WITH THE TITLE OF VICE PRESIDENT OR ABOVE.


(B)           SINCE DECEMBER 31, 2006, EXCEPT AS SET FORTH IN SCHEDULE 5.9
HERETO, EACH OF THE COMPANIES HAS NOT, AND WITH RESPECT SOLELY TO SECTION
5.9(B)(III) NEWCO HAS NOT,:

(I)                                     INCURRED ANY MATERIAL OBLIGATION OR
LIABILITY (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) EXCEPT IN THE
ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE;

(II)                                  FAILED TO DISCHARGE OR SATISFY ANY
MATERIAL LIEN (OTHER THAN PERMITTED LIENS) OR PAY OR SATISFY ANY MATERIAL
OBLIGATION OR LIABILITY (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE),
OTHER THAN LIABILITIES OR LIENS BEING CONTESTED IN GOOD FAITH AND FOR WHICH
ADEQUATE RESERVES HAVE BEEN PROVIDED, LIENS FOR TAXES NOT YET DUE AND PAYABLE,
AND LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT, INDIVIDUALLY
OR IN THE AGGREGATE, INTERFERE IN ANY MATERIAL RESPECT WITH THE USE OR OPERATION
OF ANY OF ITS MATERIAL

 

16


--------------------------------------------------------------------------------


 

                                                ASSETS, PROPERTIES OR RIGHTS IN
THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE;

(III)                               MORTGAGED, PLEDGED OR SUBJECTED TO ANY LIEN,
ANY OF ITS MATERIAL ASSETS, PROPERTIES OR RIGHTS, EXCEPT FOR PERMITTED LIENS;

(IV)                              SOLD OR TRANSFERRED ANY OF ITS MATERIAL ASSETS
OR CANCELED ANY MATERIAL DEBTS OR CLAIMS OR WAIVED ANY MATERIAL RIGHTS, EXCEPT
IN THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICE;

(V)                                 DEFAULTED ON ANY MATERIAL OBLIGATION;

(VI)                              SOLD OR TRANSFERRED (OTHER THAN TO ANOTHER
COMPANY) ANY MATERIAL PATENTS, TRADEMARKS OR COPYRIGHTS OR ANY MATERIAL PATENT,
TRADEMARK OR COPYRIGHT APPLICATIONS;

(VII)                           ENTERED INTO ANY TRANSACTION MATERIAL TO ITS
BUSINESS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE;

(VIII)                        LAID OFF ANY SIGNIFICANT NUMBER OF ITS EMPLOYEES,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;

(IX)                                DISCONTINUED THE OFFERING OF ANY MATERIAL
SERVICES OR PRODUCT OF ITS BUSINESS;

(X)                                   INCURRED ANY MATERIAL LIABILITY FOR THE
PAYMENT OF SEVERANCE BENEFITS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE;

(XI)                                DECLARED, PAID, OR SET ASIDE FOR PAYMENT ANY
DIVIDEND OR OTHER DISTRIBUTION IN RESPECT OF SHARES OF ITS CAPITAL STOCK,
MEMBERSHIP UNITS OR OTHER SECURITIES, OR REDEEMED, PURCHASED OR OTHERWISE
ACQUIRED, DIRECTLY OR INDIRECTLY, ANY SHARES OF ITS CAPITAL STOCK, MEMBERSHIP
UNITS OR OTHER SECURITIES, OR AGREED TO DO SO; OR

(XII)                             ENTERED INTO ANY AGREEMENT OR MADE ANY
COMMITMENT TO DO ANY OF THE FOREGOING.

Section 5.10.          Tax Matters.  Except as set forth on Schedule 5.10:


(A)           EACH COMPANY HAS (I) FILED (OR THERE HAS BEEN FILED ON ITS BEHALF)
ALL INCOME AND OTHER MATERIAL TAX RETURNS REQUIRED TO BE FILED BY IT, AND ALL
SUCH TAX RETURNS WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AND
(II) PAID ON A TIMELY BASIS ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH TAX
RETURNS.


(B)           EACH COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS RELATING TO THE PAYMENT AND WITHHOLDING OF TAXES AND HAS, WITHIN
THE TIME AND MANNER


 

17


--------------------------------------------------------------------------------



 

prescribed by law, paid over to the proper Governmental Entity in all material
respects all amounts required to be withheld and paid over under all applicable
laws.


(C)           THERE ARE NO LIENS FOR TAXES IMPOSED ON THE ASSETS OF ANY COMPANY
EXCEPT FOR LIENS FOR TAXES NOT YET DUE AND PAYABLE OR LIENS FOR TAXES BEING
CONTESTED IN GOOD FAITH.


(D)           EXCEPT AS SET FORTH ON SCHEDULE 5.10(D), TO THE KNOWLEDGE OF THE
SELLER, NO EXAMINATION OR AUDIT OR APPEAL OF ANY TAX RETURN OF ANY COMPANY IS
CURRENTLY IN PROGRESS.  THERE IS NO DISPUTE OR CLAIM CONCERNING ANY LIABILITY
FOR TAXES REQUIRED TO BE PAID, COLLECTED OR REMITTED BY ANY COMPANY THAT IS
CLAIMED OR RAISED BY A TAXING AUTHORITY IN WRITING.


(E)           NONE OF THE COMPANIES HAS (I) WAIVED ANY STATUTE OF LIMITATIONS
WITH RESPECT TO TAXES OF SUCH COMPANY OR AGREED TO EXTEND THE PERIOD FOR
ASSESSMENT OR COLLECTION OF ANY SUCH TAXES WHICH PERIOD HAS NOT EXPIRED, (II)
REQUESTED OR RECEIVED ANY EXTENSION OF TIME WITHIN WHICH TO PAY ANY TAXES OR TO
FILE ANY TAX RETURN OF SUCH COMPANY, WHICH TAX RETURN HAS NOT YET BEEN FILED, OR
(III) REQUESTED OR RECEIVED ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY
MATERIAL ELECTIONS RELATING TO TAXES FOR WHICH SUCH COMPANY IS OR MAY BE LIABLE.


(F)            TO THE KNOWLEDGE OF THE SELLER, NONE OF THE COMPANIES HAS ANY
LIABILITY FOR TAXES OF ANY PERSON UNDER TREASURY REGULATION 1.1502-6 (OR ANY
SIMILAR PROVISION OF STATE OR LOCAL INCOME TAX LAW), AS A TRANSFEREE OR
SUCCESSOR OR BY CONTRACT.


(G)           NONE OF THE COMPANIES ARE A PARTY TO OR BOUND BY ANY TAX
INDEMNITY, TAX SHARING OR TAX ALLOCATION AGREEMENT.


(H)           SINCE JANUARY 1, 2002, TO THE KNOWLEDGE OF THE SELLER, NO CLAIM
HAS BEEN MADE IN WRITING BY ANY TAX AUTHORITY IN A JURISDICTION WHERE ANY OF THE
COMPANIES HAS NOT FILED A TAX RETURN THAT IT IS OR MAY BE SUBJECT TO TAX BY SUCH
JURISDICTION.


(I)            NO RULING WITH RESPECT TO TAXES HAS BEEN REQUESTED BY OR ON
BEHALF OF ANY OF THE COMPANIES THAT COULD REASONABLY BE EXPECTED TO RESULT IN
TAXES FOR A PERIOD BEGINNING AFTER THE CLOSING DATE.


(J)            SINCE JANUARY 1, 2004, NO COMPANY HAS DISTRIBUTED STOCK OF
ANOTHER PERSON, OR HAS HAD ITS STOCK DISTRIBUTED BY ANOTHER PERSON, IN A
TRANSACTION THAT WAS PURPORTED OR INTENDED TO BE GOVERNED IN WHOLE OR PART BY
SECTION 355 OR SECTION 361 OF THE CODE.


(K)           NO COMPANY IS A PARTY TO ANY AGREEMENT, CONTRACT, ARRANGEMENT OR
PLAN THAT HAS RESULTED OR COULD RESULT, SEPARATELY OR IN THE AGGREGATE, IN THE
PAYMENT OF ANY “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF
THE CODE (OR ANY CORRESPONDING PROVISION OF STATE OR LOCAL INCOME TAX LAW).


(L)            NO COMPANY WILL BE REQUIRED TO INCLUDE ANY ITEM OF INCOME IN, OR
EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR
PORTION THEREOF) ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY: (I) CHANGE IN
METHOD OF ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO THE CLOSING
DATE; (II) “CLOSING AGREEMENT” AS DESCRIBED IN SECTION 7121 OF THE CODE (OR ANY
CORRESPONDING OR SIMILAR PROVISION OF STATE OR LOCAL INCOME TAX LAW) EXECUTED


 

18


--------------------------------------------------------------------------------



 

on or prior to the Closing Date or (iii) inter-company transaction or excess
loss account described in Treasury Regulations Section 1502 of the Code (or any
corresponding or similar provision of state or local income Tax law).


(M)          EXCEPT AS SET FORTH IN SCHEDULE 5.10(M) HERETO, TO THE KNOWLEDGE OF
THE SELLER, ALL INCOME, SALES (INCLUDING GOODS AND SERVICES, HARMONIZED SALES
AND PROVINCIAL OR TERRITORIAL SALES) AND CAPITAL TAX LIABILITIES OF EACH COMPANY
HAVE BEEN ASSESSED BY THE RELEVANT GOVERNMENTAL ENTITIES IN ALL MATERIAL
RESPECTS AND NOTICES OF ASSESSMENT HAVE BEEN ISSUED IN WRITING TO EACH SUCH
ENTITY BY THE RELEVANT GOVERNMENTAL ENTITIES FOR ALL TAXATION YEARS ENDING PRIOR
TO THE CLOSING DATE, EXCEPT FOR THE TAXATION YEAR ENDING THE DAY IMMEDIATELY
PRECEDING THE CLOSING DATE FOR WHICH NO NOTICE OF ASSESSMENT HAS BEEN ISSUED.


(N)           TO THE KNOWLEDGE OF THE SELLER, NONE OF THE COMPANIES HAS ACQUIRED
PROPERTY FROM A NON-ARM’S LENGTH PERSON, WITHIN THE MEANING OF THE INCOME TAX
ACT (CANADA), FOR CONSIDERATION, THE VALUE OF WHICH IS LESS THAN THE FAIR MARKET
VALUE OF THE PROPERTY ACQUIRED IN CIRCUMSTANCES WHICH WOULD REASONABLY BE
EXPECTED TO SUBJECT IT TO A LIABILITY UNDER SECTION 160 OF THE INCOME TAX ACT
(CANADA).


(O)           EACH COMPANY CARRYING ON BUSINESS IN CANADA IS DULY REGISTERED
UNDER SUBDIVISION (D) OF DIVISION V OF PART IX OF THE EXCISE TAX ACT (CANADA)
WITH RESPECT TO THE GOODS AND SERVICES TAX AND HARMONIZED SALES TAX AND UNDER
DIVISION I OF CHAPTER VIII OF TITLE I OF THE QUEBEC SALES TAX ACT WITH RESPECT
TO THE QUEBEC SALES TAX, AND THE REGISTRATION NUMBERS OF EACH OF THEM ARE SET
FORTH ON SCHEDULE 5.10(O).


(P)           TO THE KNOWLEDGE OF THE SELLER, OBERTHUR GAMING TECHNOLOGIES CORP.
HAS A NET OPERATING LOSS CARRY FORWARD, AS OF THE DATE HEREOF, IN AN AMOUNT
EQUAL TO AT LEAST $9,375,000.

Notwithstanding anything to the contrary contained in this Agreement, this
Section 5.10 is the only Section in this Agreement in which representations and
warranties relating or attributable to Taxes and/or Tax Returns are made by the
Seller, including for purposes of any other Section in this Article 5.

Section 5.11.          Absence of Undisclosed Liabilities.  Except (i) for
liabilities set forth in Schedule 5.11, (ii) for liabilities accrued or reserved
against on the FCOI Balance Sheet, (iii) for liabilities incurred or accrued in
the ordinary course of business consistent with past practice since December 31,
2006 or (iv) as would not result in an increase in the aggregate liabilities and
obligations of the Companies, taken as a whole, of greater than CAD250,000,
measured as of December 31, 2006 as reflected on the FCOI Balance Sheet, the
Companies do not have any indebtedness or liability of a character required
under CAD GAAP to be reflected on the face of a balance sheet, which is not
shown or provided for on the FCOI Balance Sheet.

Section 5.12.          Real Property.


(A)           SCHEDULE 5.12(A) CONTAINS A DESCRIPTION OF EACH PARCEL OR
SUBDIVIDED LOT OF REAL PROPERTY OWNED BY EACH COMPANY AND BY NEWCO (TOGETHER
WITH ALL IMPROVEMENTS THEREON AND PERSONAL PROPERTY AND FIXTURES THEREIN AND ALL
OTHER RIGHTS OF SUCH COMPANY WITH RESPECT THERETO, THE “OWNED REAL PROPERTY”)
SETTING FORTH THE ADDRESS, LEGAL DESCRIPTION AND OWNER OF


 

19


--------------------------------------------------------------------------------



 

each parcel of Owned Real Property, including the properties reflected as being
so owned on the Financial Statements.  Each Company that owns Owned Real
Property has good, valid and insurable fee simple title to such Owned Real
Property, free and clear of all Liens other than Permitted Liens.


(B)           SCHEDULE 5.12(B) CONTAINS A TRUE, CORRECT AND COMPLETE LIST OF THE
REAL PROPERTY LEASED, SUBLEASED OR LICENSED TO EACH COMPANY (THE “LEASED REAL
PROPERTY” AND, TOGETHER WITH THE OWNED REAL PROPERTY, THE “REAL PROPERTY”), THE
CONTRACTS (COLLECTIVELY, THE “LEASES”) PURSUANT TO WHICH SUCH PROPERTY IS
LEASED, SUBLEASED OR LICENSED TO EACH COMPANY, THE EXPIRATION DATE OF EACH LEASE
FOR THE LEASED REAL PROPERTY AND THE CURRENT FIXED MONTHLY RENT OWING
THEREUNDER.  THE RENTAL SET FORTH IN EACH LEASE OF THE LEASED REAL PROPERTY IS
THE ACTUAL RENTAL PAYABLE THEREUNDER, AND THERE ARE NO SEPARATE AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE SAME.  SELLER HAS MADE AVAILABLE TRUE,
CORRECT AND COMPLETE COPIES OF ALL MATERIAL LEASES AND THIRD PARTY LEASES TO
BUYER.  EXCEPT AS SET FORTH ON SCHEDULE 5.12(B), THERE ARE NO MATERIAL
GUARANTEES FOR THE COMPANIES OR OTHER PERSONS IN FAVOR OF THE LESSOR UNDER ANY
LEASES.


(C)           SCHEDULE 5.12(C) CONTAINS A TRUE AND COMPLETE LIST OF ALL LEASES,
SUBLEASES OR LICENSES IN FAVOR OF THIRD PARTIES ENCUMBERING THE REAL PROPERTY
(THE “THIRD PARTY LEASES”), INCLUDING A DESCRIPTION OF THE COMPANY OR NEWCO THAT
IS THE LESSOR, SUBLESSOR OR LICENSOR THEREOF, AS APPLICABLE, AND OF EACH
THIRD-PARTY LESSEE, SUBLESSEE OR LICENSEE THEREUNDER, AS APPLICABLE, THE PARCEL
LEASED, SUBLEASED OR LICENSED THEREUNDER AND THE CURRENT FIXED MONTHLY RENT
PAYABLE UNDER THE RELEVANT LEASE, SUBLEASE OR LICENSE AGREEMENT.  THE RENTAL SET
FORTH IN EACH SUCH LEASE, SUBLEASE OR LICENSE IS THE ACTUAL RENTAL PAYABLE
THEREUNDER, AND THERE ARE NO SEPARATE WRITTEN AGREEMENTS OR UNDERSTANDINGS WITH
RESPECT TO THE SAME.  EXCEPT AS DESCRIBED IN SCHEDULE 5.12(C), NONE OF THE
COMPANIES OR NEWCO IS A PARTY TO ANY AGREEMENT PERMITTING ANY OTHER PERSON ANY
RIGHTS TO THE USE, OCCUPANCY OR ENJOYMENT OF ANY OF THE REAL PROPERTY PURSUANT
TO ANY LEASE, SUBLEASE OR LICENSE, OCCUPANCY OR OTHER AGREEMENT, NOR HAS ANY
COMPANY OR NEWCO ASSIGNED, PLEDGED OR ENCUMBERED ITS INTEREST UNDER ANY LEASE,
SUBLEASE OR LICENSE LISTED IN SCHEDULES 5.12(B) AND (C) TO ANY THIRD PARTY.


(D)           OTHER THAN THE REAL PROPERTY, NONE OF THE COMPANIES IS THE OWNER
OR LESSEE OR LICENSEE OF, OR SUBJECT TO ANY AGREEMENT OR OPTION TO OWN, LICENSE
OR LEASE ANY REAL PROPERTY OR ANY INTEREST IN ANY REAL PROPERTY.


(E)           THE SELLER HAS MADE AVAILABLE TO THE BUYER, TO THE EXTENT
AVAILABLE, FOR EACH PARCEL OF REAL PROPERTY ANY AND ALL TITLE INSURANCE
POLICIES, TITLE REPORTS, SURVEYS, CERTIFICATES OF OCCUPANCY AND AUDITS,
APPRAISALS, PERMITS, EVIDENCE OF LIENS, TITLE DOCUMENTS AND OTHER DOCUMENTS
RELATING TO OR OTHERWISE AFFECTING THE REAL PROPERTY IN THE POSSESSION, CUSTODY
OR CONTROL OF EACH COMPANY OR NEWCO.  THERE ARE NO CONTRACTUAL OR LEGAL
RESTRICTIONS THAT PRECLUDE OR RESTRICT IN ANY MATERIAL RESPECT THE ABILITY TO
USE THE REAL PROPERTY FOR THE PURPOSES FOR WHICH IT IS CURRENTLY BEING USED.


(F)            WITH RESPECT TO EACH LEASE FOR LEASED REAL PROPERTY AND EACH
THIRD PARTY LEASE, EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 5.12(F), NONE OF
THE COMPANIES OR NEWCO HAS EXERCISED OR GIVEN ANY NOTICE OF EXERCISE, NOR HAS
ANY LESSOR OR LANDLORD OR TENANT OR LICENSEE EXERCISED OR RECEIVED ANY NOTICE OF
EXERCISE OF, ANY PRESENTLY EXERCISABLE OPTION, RIGHT OF FIRST OFFER OR RIGHT OF
FIRST REFUSAL CONTAINED IN ANY SUCH LEASE OR THIRD PARTY LEASE, INCLUDING,
WITHOUT


 

20


--------------------------------------------------------------------------------



 

limitation, any such option or right pertaining to purchase, expansion, renewal,
extension or relocation (collectively, “Options”).  To the Knowledge of Seller,
each of the Companies has the full right to exercise any Options contained in
the Leases and licenses pertaining to the Leased Real Property on the terms and
conditions contained therein and upon due exercise would be entitled to enjoy
the full benefit of such Options with respect thereto, subject to the terms and
conditions pertaining thereto.


(G)           EXCEPT AS SET FORTH IN SCHEDULE 5.12(G), ALL THE REAL PROPERTY IS
OCCUPIED BY THE COMPANY IN POSSESSION UNDER A VALID AND CURRENT CERTIFICATE OF
OCCUPANCY OR SIMILAR PERMIT AND NO COMPANY OCCUPIES ANY REAL PROPERTY IN
VIOLATION OF SUCH CERTIFICATE OF OCCUPANCY.


(H)           TO SELLER’S KNOWLEDGE, EACH LEASE IS IN FULL FORCE AND EFFECT AND
IS VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS,
SUBJECT TO INSOLVENCY AND CREDITORS’ RIGHTS LAWS.  TO SELLER’S KNOWLEDGE,
NEITHER ANY COMPANY NOR ANY OTHER PARTY TO A LEASE OR A THIRD PARTY LEASE HAS
GIVEN TO THE OTHER PARTY WRITTEN NOTICE OF ANY DEFAULT UNDER ANY LEASE OR THIRD
PARTY LEASE.  TO SELLER’S KNOWLEDGE, THE COMPANIES ARE NOT IN DEFAULT UNDER ANY
LEASE OR THIRD PARTY LEASE AND NO OTHER PARTY TO A LEASE IS IN DEFAULT
THEREUNDER.


(I)            TO SELLER’S KNOWLEDGE, THE COMPANIES HAVE NOT RECEIVED WRITTEN
NOTICE OF ANY VIOLATION OF A PERMITTED LIEN TO WHICH THE REAL PROPERTY IS
SUBJECT AND, TO THE KNOWLEDGE OF THE COMPANIES, THERE ARE NO MATERIAL VIOLATIONS
OF PERMITTED LIENS TO WHICH THE REAL PROPERTY IS SUBJECT.  TO SELLER’S
KNOWLEDGE, THE COMPANIES HAVE NOT RECEIVED WRITTEN NOTICE FROM ANY UTILITY
COMPANY OR MUNICIPALITY OF ANY FACT OR CONDITION WHICH COULD RESULT IN THE
DISCONTINUATION OF PRESENTLY AVAILABLE OR OTHERWISE NECESSARY UTILITIES OR
SERVICES FOR ANY OF THE REAL PROPERTY.


(J)            TO SELLER’S KNOWLEDGE, THE COMPANIES HAVE NOT RECEIVED WRITTEN
NOTICE OF, PENDING OR CONTEMPLATED (I) REZONING, CONDEMNATION OR OTHER SIMILAR
PROCEEDING AFFECTING THE REAL PROPERTY OR (II) ANY SPECIAL ASSESSMENT AGAINST
THE REAL PROPERTY.


(K)           EXCEPT AS SET FORTH ON SCHEDULE 5.12(K), NO CONSENT, WAIVER,
AUTHORIZATION OR APPROVAL WAS REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OR PERFORMANCE OF THE DEED OR THE SUBJECT LEASE.

Section 5.13.          Intellectual Property.

(a)           Schedule 5.13(a)(i) sets forth an accurate and complete list of
all issued patents and pending patent applications, registered trademarks,
pending applications for registration of marks, registered copyrights and
copyright applications, and Internet domain names owned by any of the Companies
in any jurisdiction worldwide (“Registered Intellectual Property”).  Schedule
5.13(a) lists (i) the record owner of each such item of Registered Intellectual
Property, (ii) the jurisdictions in which each such item of Registered
Intellectual Property has been issued or registered or in which any such
application for issuance or registration has been filed, as applicable, and
(iii) the registration or application date, as applicable, for each such item of
Registered Intellectual Property.  All necessary registration, maintenance,
renewal and other relevant filing fees in connection with any of the Registered
Intellectual Property (or any Intellectual Property required to have been listed
on Schedule

 

21


--------------------------------------------------------------------------------


 

5.13(a)) have been timely paid, and all necessary documents, certificates and
other relevant filings in connection with such Registered Intellectual Property
have been timely filed with the relevant Governmental Entities and Internet
domain name registrars in the United States or foreign jurisdictions, as the
case may be, for the purpose of maintaining such Registered Intellectual
Property and all issuances, registrations and applications therefor have been
maintained, except where the Companies have, in their reasonable business
judgment, decided to abandon such Registered Intellectual Property (or any
Intellectual Property required to have been listed on Schedule 5.13(a)). 
Schedule 5.13(a)(ii) sets forth a list of material trademarks owned by any of
the Companies in any jurisdiction worldwide, and for which the Company owns no
registrations or pending applications.

(b)           The Companies are the sole and exclusive owners of all right,
title and interest in and to all of the Registered Intellectual Property listed
or required to be listed on Schedule 5.13(a) free and clear of all Liens, other
than Permitted Liens.  The Companies are the sole and exclusive owners of, or
have valid rights (pursuant to written Intellectual Property licenses granted by
a third Person to the Companies) to use, sell, license and otherwise
commercially exploit, as the case may be, all other Intellectual Property used,
sold, licensed and otherwise commercially exploited by the Companies in
connection with the Business of the Companies as currently conducted, including
the Scratch Cards business.  To the Knowledge of the Seller, the Registered
Intellectual Property is valid and enforceable.

(c)           To the Knowledge of the Seller, the development, manufacturing,
licensing, marketing, importation, offer for sale, sale or use of any products
and services in connection with the business of the Companies as currently
conducted, and the present business practices, methods and operations of the
Companies, do not infringe, constitute an unauthorized use or misappropriation
of, or violate any Intellectual Property or privacy or publicity right of any
Person, nor does such use constitute a breach of any agreement, obligation,
promise or commitment by which the Companies may be bound.  To the Knowledge of
the Seller, the Intellectual Property owned by or licensed to the Companies
(excluding the Marks) includes all of the material Intellectual Property
necessary and sufficient to enable the Companies to conduct the Business of the
Companies as currently conducted, including the Scratch Cards business.

(d)           To the Knowledge of the Seller, no Person is infringing,
violating, or misappropriating any Intellectual Property owned or exclusively
licensed by the Companies, none of the Companies is a party to any legal
proceeding alleging such infringement, violation or misappropriation of
Intellectual Property owned by the Companies and no such claims have been made
in writing since January 1, 2004 by the Companies against any Person.  None of
the Companies is a party to any interference, opposition, cancellation,
reexamination or other contest, proceeding, action, suit, hearing,
investigation, charge or claim with respect to any Intellectual Property owned
by the Companies.

(e)           Except as set forth on Schedule 5.13(e), none of the Companies is
the subject of any pending or, to the Knowledge of the Seller, threatened legal
proceeding that (i) involves a claim of infringement, misappropriation, dilution
or violation of any Intellectual Property or right of privacy or publicity by
any Person against the Companies, or (ii) challenges the ownership, use,
validity or enforceability of any Intellectual Property owned or exclusively
licensed by the Companies.  Except as set forth on Schedule 5.13(e), none of the
Companies has

 

22


--------------------------------------------------------------------------------


 

received written (including by electronic mail) notice of any such threatened
claim since January 1, 2004.

(f)            No trade secrets or any other confidential information (including
source code) of the Companies have been authorized by the Companies to be
disclosed or, to the Seller’s Knowledge, have been actually disclosed by the
Companies to any employee or any third Person other than pursuant to a written
agreement restricting the disclosure and use of such trade secrets or any other
confidential information by such employee or third Person.  The Companies have
taken reasonable security measures to protect the confidentiality of all trade
secrets and any other confidential information of the Companies (and any
confidential information owned by a third Person to whom the Companies have a
confidentiality obligation) that are material to the Business of the Companies.

(g)           Each employee, agent, consultant and contractor of the Companies
who has contributed to or participated in the conception, creation or
development of any Intellectual Property, products or services on behalf of the
Companies, has executed a valid written assignment in favor of the respective
Company or Companies (as applicable) as assignee, that has caused the conveyance
to the Companies, of all right, title, and interest in and to all Intellectual
Property, throughout the world, arising from such individual’s or entity’s work
for the Companies.

(h)           Schedule 5.13(h) sets forth a complete list in all material
respects of (i) all software developed by or for the Companies and exclusively
owned by the Companies, and (ii) all software not exclusively owned by the
Companies or any of its Subsidiaries and incorporated, embedded or bundled with
any software listed in subclause (i) above (excluding such software licensed to
the Companies under a shrink-wrap or click through agreement through commercial
distributors or in consumer retail stores), specifying whether such software is
of the type described in subclause (i) or subclause (ii) above and indicating
any ownership interest of the Companies.  None of the Companies have
incorporated any “open source,” “freeware,” “shareware” or other software having
similar licensing or distribution models in any software developed, licensed,
distributed or otherwise exploited by the Companies.  Except as set forth on
Schedule 5.13(h), none of the Companies is a party to any source code escrow
agreement or any other agreement (or a party to any agreement obligating the
Companies to enter into a source code escrow agreement or other agreement)
requiring the deposit of source code or related materials for any such software
identified on Schedule 5.13(h).

(i)            Schedule 5.13(i) sets forth a complete list in all material
respects of all licenses and agreements to which one or more of the Companies is
a party granting rights with regard to any Intellectual Property owned by the
Companies and any Intellectual Property owned by a third person used in
connection with the Business of the Companies, other than customer contracts
entered into in the ordinary course of business.  With respect to such licenses
and agreements with regard to any Intellectual Property, (i) the Companies are
not in breach or default with respect thereto, and no event has occurred which,
with notice or lapse of time, would constitute a breach or default or permit
termination, modification or acceleration thereunder and (ii) the Companies have
not repudiated any provision thereof.  The Companies have no agreement to
indemnify any individual or entity against any charge of infringement of

 

23


--------------------------------------------------------------------------------


 

any Intellectual Property, other than indemnification provisions normal and
usual for the Companies’ industry contained in license agreements arising in the
ordinary course of business.

(j)            The consummation of the transactions contemplated hereby will
not, in and of itself, pursuant to any Contract to which the Companies are a
party or by which any assets or properties of the Companies are bound, result in
the loss or impairment of the Buyer’s right to own or use any Intellectual
Property that is material to the Business of the Companies, including the
Scratch Cards Business.

Section 5.14.          Licenses and Permits.  Schedule 5.14 sets forth a true
and complete list of all material licenses, permits, authorizations and
approvals issued or granted to the Companies by any Governmental Entity,
including any material licenses, permits, authorizations and approvals issued or
granted to NewCo in respect of the Subject Real Property (the “Licenses and
Permits”), and all material pending applications therefor.  Each License and
Permit is valid and in full force and effect, and is not subject to any pending
or, to Seller’s Knowledge, threatened administrative or judicial proceeding to
revoke, cancel, suspend or declare such License and Permit invalid in any
material respect.  The Companies hold all licenses and permits that are material
to the business of the Companies and, to the Seller’s Knowledge, the Companies
are in compliance in all material respects with the terms and conditions of the
Licenses and Permits.  Copies of the Licenses and Permits and all pending
applications therefor have been made available to the Buyer.

Section 5.15.          Compliance with Law.  Except as set forth in Schedule
5.15, to Seller’s Knowledge, the operations of the businesses of each of the
Companies is conducted and the assets of each of the Companies and Newco are
maintained in accordance in all material respects with all applicable laws,
regulations and orders of all Governmental Entities having jurisdiction over
such entity and its assets, properties and operations.  Except as set forth in
Schedule 5.15, none of the Companies has received written notice since December
31, 2006, of any material violation (or any investigation with respect thereto)
of any such law, regulation or order, and none of the Companies is in default in
any material respect with respect to any order, writ, judgment, award,
injunction or decree of any Governmental Entity or arbitrator, material to the
operations of its business.

Section 5.16.          Litigation.  Except as set forth in Schedule 5.16, there
are no claims, actions, suits, proceedings or investigations (each, an “Action”)
pending or, to the Knowledge of the Seller, threatened, before any Governmental
Entity or Person brought by or against any of the Companies, involving or
relating to the Companies, the assets, properties or rights of any of the
Companies or the transactions contemplated by this Agreement, other than Actions
which would not reasonably be expected to result in losses greater than CAD
$75,000.

Section 5.17.          Contracts.


(A)           SCHEDULE 5.17 SETS FORTH A COMPLETE AND CORRECT LIST OF ALL
CONTRACTS (AS DEFINED BELOW) AS OF THE DATE HEREOF.


(B)           EACH CONTRACT IS VALID, BINDING AND ENFORCEABLE AGAINST THE
COMPANY WHICH IS A PARTY THERETO IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT SUCH
ENFORCEMENT MAY BE


 

24


--------------------------------------------------------------------------------



 

subject to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws, now or hereafter in effect, relating to or limiting
creditors’ rights generally, (ii) any restrictions on enforceability of
agreements with insurance companies or managing general agents arising out of
legal challenges to contingent commissions, overrides, or other payments by such
companies or agents to insurance brokers, and (iii) general principles of equity
(regardless of whether enforceability is considered in a proceeding at law or in
equity, and including any state-law limitations on enforceability of
non-solicitation, non-compete and other restrictive covenants).  To the Seller’s
Knowledge, each of the Contracts is in full force and effect.  Each of the
Companies has performed in all material respects all obligations required to be
performed by it to date under, and is not in material default, under any
Contract to which it is a party and, to Seller’s Knowledge, no other party is in
default in respect thereof, and no event has occurred which, with due notice or
lapse of time or both, would constitute such a default.  The Seller has
delivered or otherwise made available to the Buyer or its representatives
complete copies of all written Contracts.


(C)           A “CONTRACT” MEANS ANY MATERIAL AGREEMENT, CONTRACT OR COMMITMENT
TO WHICH ANY COMPANY IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS ARE BOUND
CONSTITUTING:

(I)                                     A MORTGAGE, INDENTURE, SECURITY
AGREEMENT, GUARANTY, PLEDGE OR OTHER AGREEMENT OR INSTRUMENT RELATING TO THE
BORROWING OF MONEY OR EXTENSION OF CREDIT;

(II)                                  AN EMPLOYMENT, SEVERANCE, SALES AGENT OR
CONSULTING AGREEMENT;

(III)                               A JOINT VENTURE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY AGREEMENT;

(IV)                              A NON-COMPETITION AGREEMENT PURPORTING TO
RESTRICT THE BUSINESS ACTIVITIES OF THE COMPANIES OR ANY OTHER AGREEMENT OR
OBLIGATION WHICH PURPORTS TO LIMIT IN ANY MATERIAL RESPECT THE MANNER IN WHICH,
OR THE LOCALITIES IN WHICH, THE BUSINESS OF THE COMPANIES MAY BE CONDUCTED;

(V)                                 AN AGREEMENT REQUIRING CAPITAL EXPENDITURES
BY THE COMPANIES IN EXCESS OF $500,000;

(VI)                              AN AGREEMENT WITH ANY OF THE SUPPLIERS OR
CUSTOMERS OF THE COMPANY SET FORTH IN SCHEDULE 5.23(A) OR (B); OR

(VII)                           AN AGREEMENT LIMITING OR RESTRICTING THE ABILITY
OF ANY OF THE COMPANIES TO MAKE DISTRIBUTIONS IN RESPECT OF ITS CAPITAL STOCK.

Section 5.18.          Employee Plans.


(A)           SCHEDULE 5.18(A) SETS FORTH EACH OF THE COMPANY PLANS, AND
SEPARATELY DESIGNATES EACH CANADIAN PLAN AND U.S. PLAN.


(B)           CURRENT AND COMPLETE COPIES OF ALL WRITTEN COMPANY PLANS AS
AMENDED TO DATE AND ALL BOOKLETS DESCRIBING THE COMPANY PLANS WHICH HAVE BEEN
PROVIDED TO PERSONS


 

25


--------------------------------------------------------------------------------



 

entitled to benefits under the Company Plans have been delivered or made
available to the Buyer together with copies of all material documents relating
to the Company Plans, including, as applicable:

(I)                                     ALL TRUST AGREEMENTS, FUNDING
AGREEMENTS, INSURANCE CONTRACTS AND POLICIES, INVESTMENT MANAGEMENT AGREEMENTS,
SUBSCRIPTION AND PARTICIPATION AGREEMENTS, BENEFIT ADMINISTRATION CONTRACTS, AND
ANY FINANCIAL ADMINISTRATION CONTRACTS;

(II)                                  THE MOST RECENT FINANCIAL AND ACCOUNTING
STATEMENTS AND REPORTS FOR EACH COMPANY PLAN;

(III)                               THE MOST RECENT ACTUARIAL REPORT (WHETHER OR
NOT SUCH ACTUARIAL REPORTS WERE FILED WITH A GOVERNMENTAL ENTITY) AND ANY
SUPPLEMENTAL COST CERTIFICATES FILED WITH ANY GOVERNMENTAL ENTITY; AND

(IV)                              ALL ANNUAL INFORMATION RETURNS OR OTHER
RETURNS FILED WITH, AND SIGNIFICANT CORRESPONDENCE WITH, ANY GOVERNMENTAL ENTITY
WITHIN THE LAST THREE YEARS.


(C)           TO THE SELLER’S KNOWLEDGE, EACH COMPANY PLAN IS, AND HAS BEEN,
ADMINISTERED IN COMPLIANCE WITH THE TERMS OF SUCH COMPANY PLAN AND ALL
APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ALL CANADIAN LAWS, THE CODE AND
ERISA) AND COLLECTIVE AGREEMENTS, AS APPLICABLE.  THERE IS NO INVESTIGATION BY A
GOVERNMENTAL ENTITY OR MATERIAL CLAIM (OTHER THAN ROUTINE CLAIMS FOR PAYMENT OF
BENEFITS) PENDING OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED IN WRITING
INVOLVING ANY COMPANY PLANS, AND NO MATERIAL FACTS EXIST WHICH COULD REASONABLY
BE EXPECTED TO GIVE RISE TO ANY SUCH INVESTIGATION OR CLAIM (OTHER THAN ROUTINE
CLAIMS FOR PAYMENT OF BENEFITS).


(D)           EXCEPT AS DISCLOSED, THE COMPANIES HAVE NO FORMAL PLAN AND HAVE
MADE NO PROMISE OR COMMITMENT, WHETHER LEGALLY BINDING OR NOT, TO CREATE ANY
ADDITIONAL COMPANY PLAN OR TO IMPROVE OR CHANGE THE BENEFITS PROVIDED UNDER ANY
COMPANY PLAN.


(E)           EXCEPT AS DISCLOSED, NONE OF THE COMPANY PLANS PROVIDE FOR BENEFIT
INCREASES OR THE ACCELERATION OF, OR AN INCREASE IN FUNDING OBLIGATIONS THAT ARE
CONTINGENT UPON OR WILL BE TRIGGERED BY THE ENTERING INTO OF THIS AGREEMENT OR
THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED HEREIN.


(F)            TO THE SELLER’S KNOWLEDGE, ALL EMPLOYER AND EMPLOYEE PAYMENTS,
CONTRIBUTIONS OR PREMIUMS REQUIRED TO BE REMITTED, PAID TO OR IN RESPECT OF EACH
COMPANY PLAN HAVE BEEN PAID OR REMITTED IN A TIMELY FASHION IN ACCORDANCE WITH
ITS TERMS AND ALL APPLICABLE LAWS.


(G)           EXCEPT AS DISCLOSED ON SCHEDULE 5.18(G), NONE OF THE COMPANY PLANS
PROVIDE BENEFITS BEYOND RETIREMENT OR OTHER TERMINATION OF SERVICE TO EMPLOYEES
OR FORMER EMPLOYEES OR TO THE BENEFICIARIES OR DEPENDANTS OF SUCH EMPLOYEES,
EXCEPT (A) FOR COVERAGE MANDATED BY SECTIONS 601 THROUGH 608 OF ERISA AND
SECTION 4980B(F) OF THE CODE, (B)


 

26


--------------------------------------------------------------------------------



 

retirement benefits under any Company Plan that is qualified under Section
401(a) of the Code or similar provision under Canadian law, and (c) deferred
compensation that is accrued as a current liability on the applicable, books and
records of the Companies.


(H)           WITH RESPECT TO EACH CANADIAN PLAN:

(I)                                     NO CANADIAN PLAN CONSTITUTES A
“MULTIEMPLOYER PENSION PLAN,” AS DEFINED IN THE SPPA.

(II)                                  NO EVENT HAS OCCURRED RESPECTING ANY
REGISTERED CANADIAN PLAN WHICH WOULD ENTITLE ANY PERSON (WITHOUT THE CONSENT OF
THE COMPANIES) TO WIND-UP OR TERMINATE ANY CANADIAN PLAN, IN WHOLE OR IN PART. 
NO CANADIAN PENSION PLAN HAS BEEN PARTIALLY OR FULLY WOUND-UP OR TERMINATED.

(III)                               THERE ARE NO ENTITIES OTHER THAN THE
COMPANIES PARTICIPATING IN ANY CANADIAN PLAN.

(IV)                              WHERE THE ASSETS OF ANY CANADIAN PLAN ARE
INVESTED IN UNITS OF A UNITIZED TRUST SPONSORED BY THE COMPANIES, NO ENTITY
OTHER THAN THE COMPANIES OR A PERSON ACTING IN RELATION TO A CANADIAN PLAN HOLDS
UNITS OF ANY SUCH UNITIZED TRUST AND THE UNITIZED TRUST HAS BEEN ESTABLISHED,
QUALIFIED, INVESTED AND ADMINISTERED IN ACCORDANCE WITH THE TERMS OF SUCH
UNITIZED TRUST AND ALL CANADIAN LAWS.

(V)                                 EXCEPT AS SET FORTH ON SCHEDULE 5.18(H),
EACH CANADIAN PLAN IS “SOLVENT” AND NO CANADIAN PLAN HAS INCURRED ANY “UNFUNDED
ACTUARIAL LIABILITY” WITHIN THE MEANING OF THE SPPA, AS OF DECEMBER 31, 2006.


(I)            WITH RESPECT TO THE U.S. PLANS:

(I)                                     EXCEPT AS DISCLOSED, NONE OF THE U.S.
PLANS ARE SUBJECT TO TITLE IV OF ERISA OR SECTION 302 OF ERISA OR SECTION 412 OF
THE CODE, AND NO U.S. PLAN CONSTITUTES A “MULTIEMPLOYER PENSION PLAN,” AS
DEFINED IN SECTION 3(37) OF ERISA.

(II)                                  NONE OF THE COMPANIES OR ANY ERISA
AFFILIATE HAS WITHDRAWN AT ANY TIME WITHIN THE PREVIOUS SIX YEARS FROM ANY
MULTIEMPLOYER PLAN OR INCURRED ANY WITHDRAWAL LIABILITY WHICH REMAINS
UNSATISFIED, AND NO EVENTS HAVE OCCURRED AND NO CIRCUMSTANCES EXIST THAT COULD
BE REASONABLY BE EXPECTED TO RESULT IN ANY SUCH LIABILITY TO THE COMPANIES OR
ANY ERISA AFFILIATE.

(III)                               NO EVENT HAS OCCURRED AND NO CONDITION
EXISTS THAT WOULD SUBJECT THE COMPANIES BY REASON OF ITS AFFILIATION WITH ANY
CURRENT OR FORMER MEMBER OF ITS “CONTROLLED GROUP” (WITHIN THE MEANING OF
SECTION 414 OF THE CODE) TO ANY (I) TAX, PENALTY, FINE, (II) LIEN

 

27


--------------------------------------------------------------------------------


 

                                                (OTHER THAN A PERMITTED LIEN) OR
(III) OTHER LIABILITY IMPOSED BY ERISA, THE CODE OR OTHER APPLICABLE LAWS.

(IV)                              EACH U.S. PLAN INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE CODE HAS RECEIVED A DETERMINATION LETTER, OR CAN RELY ON
AN OPINION LETTER, FROM THE INTERNAL REVENUE SERVICE STATING THAT IT SO
QUALIFIES AND THAT ITS TRUST IS EXEMPT FROM TAXATION UNDER SECTION 501(A) OF THE
CODE, AND, TO THE KNOWLEDGE OF THE SELLER’S, NOTHING HAS OCCURRED SINCE THE DATE
OF SUCH LETTER THAT COULD REASONABLY BE EXPECTED TO RESULT IN THE LOSS OF SUCH
QUALIFICATION OR EXEMPT STATUS.


(J)            WITH RESPECT TO COMPANY PLANS THAT ARE NOT CANADIAN PLANS OR U.S.
PLANS, TO THE SELLER’S KNOWLEDGE (I) IF THEY ARE INTENDED TO QUALIFY FOR SPECIAL
TAX TREATMENT, SUCH COMPANY PLANS MEET ALL REQUIREMENTS FOR SUCH TREATMENT, AND
(II) IF THEY ARE INTENDED TO BE FUNDED AND/OR BOOK-RESERVED, SUCH COMPANY PLAN
ARE FULLY FUNDED AND/OR BOOK RESERVED, AS APPROPRIATE, BASED UPON REASONABLE
ACTUARIAL ASSUMPTIONS.


(K)           SCHEDULE 5.18(K) SETS FORTH A COMPLETE LIST OF THE EMPLOYEES OF
THE COMPANIES, TOGETHER WITH THEIR TITLES, SERVICE DATES, CURRENT WAGES,
SALARIES OR HOURLY RATE OF PAY, VACATION ENTITLEMENT, COMMISSIONS AND BONUS
(WHETHER MONETARY OR OTHERWISE).  EXCEPT AS DISCLOSED IN SCHEDULE 5.18(K), NO
EMPLOYEE OF THE COMPANIES IS ON LAYOFF, SHORT-TERM OR LONG-TERM DISABILITY
LEAVE, PARENTAL LEAVE, EXTENDED ABSENCE OR RECEIVING BENEFITS PURSUANT TO
WORKERS’ COMPENSATION LEGISLATION.


(L)            EXCEPT FOR THE COLLECTIVE BARGAINING AGREEMENTS LISTED IN
SCHEDULE 5.18(L), NO UNION HAS BARGAINING RIGHTS WITH RESPECT TO ANY EMPLOYEES
OF THE COMPANIES AND NONE OF THE COMPANIES IS A PARTY, EITHER DIRECTLY,
VOLUNTARILY OR BY OPERATION OF LAW, TO ANY COLLECTIVE BARGAINING AGREEMENT,
LETTER OF UNDERSTANDING, LETTER OF INTENT OR OTHER WRITTEN COMMUNICATION WITH
ANY BARGAINING AGENT, UNION OR ASSOCIATION WHICH MAY QUALIFY AS A UNION, WHICH
WOULD APPLY TO ANY EMPLOYEES OF THE COMPANIES. THERE ARE NO OUTSTANDING OR, TO
THE KNOWLEDGE OF THE SELLER, THREATENED UNFAIR LABOUR PRACTICES, COMPLAINTS OR
APPLICATIONS RELATING TO ANY UNION, INCLUDING ANY PROCEEDINGS WHICH COULD RESULT
IN CERTIFICATION OF A UNION AS BARGAINING AGENT FOR EMPLOYEES, AND THERE HAVE
NOT BEEN ANY SUCH PROCEEDINGS WITHIN THE LAST THREE YEARS.  TO THE KNOWLEDGE OF
THE SELLER, THERE ARE NO THREATENED OR APPARENT UNION ORGANIZING ACTIVITIES
INVOLVING ANY EMPLOYEES OF THE COMPANIES.  NONE OF THE COMPANIES HAS ANY
PROBLEMS RELATING TO ITS EMPLOYEES THAT MIGHT MATERIALLY AFFECT THE VALUE OF THE
COMPANIES. THE COMPANIES ARE NOT IN VIOLATION OF ANY PROVISION OF ANY COLLECTIVE
BARGAINING AGREEMENT LISTED IN SCHEDULE 5.18(L).

Section 5.19.          Transactions with Seller and Affiliates.  Except as set
forth in Schedule 5.19, none of the Companies is a party to any agreements or
arrangements with the Seller, any of the directors, officers, managers, members,
partners or stockholders of the Seller or any Affiliate of the Seller (other
than any Company) or immediate family member of any of the foregoing including,
without limitation, agreements under which it:  (i) leases any real or personal
property (either to or from such Person); (ii) licenses technology (either to or
from such Person); (iii) is obligated to purchase any tangible or intangible
asset from or sell such asset to such Person; (iv) purchases products or
services from such Person;  (v) pays or receives commissions or other payments;
or (vi) provides or receives any other material benefit.  Neither the Seller nor
any of

 

 

28


--------------------------------------------------------------------------------


 

its Affiliates (other than any of the Companies) owns or has any rights in or to
any of the assets, properties or rights used by any of the Companies in the
ordinary course of their business except with respect to the rights of the
Companies to use the following trade names and their derivatives: “OBERTHUR,”
“FRANÇOIS-CHARLES OBERTHUR,” “FCO” and “FCOF,” which belong to Seller or its
Affiliates (other than the Companies).

Section 5.20.          Environmental Matters.


(A)           EXCEPT AS SET FORTH ON SCHEDULE 5.20(A), THE COMPANIES ARE AND
HAVE BEEN IN MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.


(B)           THERE IS NO ENVIRONMENTAL CLAIM PENDING OR, TO THE SELLER’S
KNOWLEDGE, THREATENED IN WRITING AGAINST ANY COMPANY.


(C)           THERE HAS BEEN NO RELEASE OR THREATENED RELEASE BY THE COMPANIES
OR MIGRATION OF ANY HAZARDOUS SUBSTANCE AT ANY REAL PROPERTY WHICH COULD
REASONABLY BE EXPECTED TO GIVE RISE TO ANY ACTUAL OR ALLEGED LIABILITY FOR
PERSONAL INJURY, PROPERTY DAMAGE, NATURAL RESOURCE DAMAGE OR ENVIRONMENTAL
RESPONSE ACTION THAT COULD BE MATERIAL TO THE COMPANIES.


(D)           TO SELLER’S KNOWLEDGE, THE COMPANIES HAVE NOT SENT OR ARRANGED FOR
THE TRANSPORT OF ANY HAZARDOUS SUBSTANCE TO ANY SITE FOR WHICH THE COMPANIES
COULD REASONABLY BE EXPECTED TO BE LIABLE FOR UNDERTAKING OR PAYING FOR
ENVIRONMENTAL INVESTIGATION OR ANY OTHER ACTION TO RESPOND TO THE RELEASE OR
THREATENED RELEASE OR MIGRATION OF ANY HAZARDOUS SUBSTANCE UNDER APPLICABLE
ENVIRONMENTAL LAW.


(E)           THE COMPANIES HAVE NO MATERIAL LIABILITY ARISING UNDER APPLICABLE
ENVIRONMENTAL LAWS OR PURSUANT TO ANY WRITTEN AGREEMENT RELATING TO ANY BUSINESS
OR PROPERTY PREVIOUSLY OR CURRENTLY OWNED, LEASED OR OPERATED BY THE COMPANIES.


(F)            THE COMPANIES HAVE IN FULL FORCE AND EFFECT ALL INSURANCE
POLICIES OR OTHER FINANCIAL ASSURANCES REQUIRED UNDER ENVIRONMENTAL LAWS.


(G)           NONE OF THE COMPANIES’ REAL PROPERTY IS CONTAMINATED WITH
HAZARDOUS SUBSTANCES THAT COULD REASONABLY BE EXPECTED TO BE SUBJECT TO
INVESTIGATION, CLEANUP, REMEDIATION, MONITORING, REMOVAL, ABATEMENT,
REPLACEMENT, OR OTHER ASSOCIATED COSTS OR ACTIONS UNDER APPLICABLE ENVIRONMENTAL
LAW.


(H)           THE SELLER AND THE COMPANIES HAVE DELIVERED TO BUYER COMPLETE AND
ACCURATE COPIES OF ALL MATERIAL REPORTS, STUDIES, INVESTIGATIONS, ANALYSES,
NOTICES AND ASSESSMENTS IN THEIR POSSESSION, CUSTODY OR CONTROL RELATING TO THE
COMPANIES CURRENT OR FORMER BUSINESSES OR PROPERTIES AND RELATED TO
ENVIRONMENTAL LAWS OR HAZARDOUS SUBSTANCES.

Section 5.21.          No Brokers.  No broker, finder or similar intermediary
has acted for or on behalf of, or is entitled to any broker’s, finder’s or
similar fee or other commission from any of the Companies in connection with
this Agreement or the transactions contemplated hereby.

Section 5.22.          Québec Regulation 45-106.  FCOI is a “private issuer” as
defined in Section 2.4 of Regulation 45-106 respecting Prospectus and
Registration Exemptions (Québec).

29


--------------------------------------------------------------------------------


Section 5.23.   Suppliers and Customers.


(A)           SCHEDULE 5.23(A) SETS FORTH A LIST OF THE TOP TWENTY-FIVE (25)
SUPPLIERS OF THE COMPANIES BY DOLLAR AMOUNT PAID BY THE COMPANIES (TAKEN
TOGETHER) DURING EACH OF (I) THE TWELVE-MONTH PERIOD ENDED DECEMBER 31, 2006 AND
(II) THE THREE MONTH PERIOD ENDED MARCH 31, 2007, FROM WHOM ANY OF THE COMPANIES
HAS PURCHASED GOODS AND/OR SERVICES.  AS OF THE DATE HEREOF, TO SELLER’S
KNOWLEDGE, NO SUCH SUPPLIER HAS EXPRESSED IN WRITING TO ANY OF THE COMPANIES ITS
INTENTION TO CANCEL OR OTHERWISE TERMINATE OR MATERIALLY REDUCE OR MODIFY ITS
RELATIONSHIP WITH ANY OF THE COMPANIES.


(B)           SCHEDULE 5.23(B) SETS FORTH A LIST OF THE TOP TWENTY-FIVE (25)
CUSTOMERS OF THE COMPANIES BY REVENUE DERIVED BY THE COMPANIES (TAKEN TOGETHER)
DURING EACH OF (I) THE TWELVE-MONTH PERIOD ENDED DECEMBER 31, 2006 AND (II) THE
THREE MONTH PERIOD ENDED MARCH 31, 2007, TO WHOM ANY OF THE COMPANIES HAS SOLD
GOODS AND/OR SERVICES.  EXCEPT AS SET FORTH ON SCHEDULE 5.23(B), AS OF THE DATE
HEREOF, TO SELLER’S KNOWLEDGE, NO SUCH CUSTOMER HAS EXPRESSED IN WRITING TO THE
COMPANIES ITS INTENTION (I) TO CANCEL OR OTHERWISE TERMINATE OR MATERIALLY
REDUCE OR MODIFY ITS RELATIONSHIP WITH ANY OF THE COMPANIES OR (II) TO NOT
EXERCISE ITS OPTION TO EXTEND OR RENEW ITS AGREEMENT WITH ANY OF THE COMPANIES.

Section 5.24.   Insurance.  Schedule 5.24 lists the material surety bonds,
fidelity bonds as well as the insurance companies, policy numbers, aggregate
coverage amount and type, and deductibles of all material policies of title,
liability, fire, casualty, business interruption, workers’ compensation and
other forms of insurance insuring each of the Companies and their assets,
properties (including, in the case of Oberthur Gaming Technologies Corp., the
Subject Real Property) and operations.  The Seller has made available to the
Buyer a true and complete copy of all such bonds and policies.  Except as set
forth in Schedule 5.24, all such policies and bonds are in full force and effect
and none of the Companies is in material default under any provisions of any
such bond or policy of insurance nor has any of the Companies received written
notice of cancellation of or cancelled any such insurance without replacement
thereof.  For all pending claims made under such bonds or policies prior to the
date hereof, the Companies have timely complied with any applicable notice
provisions, except where the failure to so comply would not materially adversely
affect the operation of the business of the Companies as currently conducted.

Section 5.25.   Prohibited Payments and Actions.  To Seller’s Knowledge, no
director, officer, shareholder or employee, agent or other person acting on
behalf of the Companies:


(A)           HAS MADE OR AUTHORIZED THE USE OF ANY ASSETS OF ANY OF THE
COMPANIES FOR ANY CONTRIBUTIONS, GIFTS, OFFERS, PAYMENTS, PROMISES OF PAYMENT,
THINGS OF VALUE, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES TO ANY OFFICIAL OR
EMPLOYEE OF CANADA OR ANY FOREIGN NATIONAL STATE, OR INSTRUMENTALITY THEREOF, TO
ANY CANDIDATE FOR PUBLIC OFFICE, TO ANY POLITICAL PARTY, OR ANY OFFICER OR
EMPLOYEE THEREOF;


(B)           HAS AUTHORIZED OR EFFECTED THE ESTABLISHMENT OR MAINTENANCE OF ANY
UNLAWFUL OR UNRECORDED FUND OF MONIES OR OTHER ASSETS;

30


--------------------------------------------------------------------------------



(C)           HAS AUTHORIZED OR EFFECTED THE MAKING OF ANY FALSE OR FICTITIOUS
ENTRIES IN THE BOOKS OR RECORDS OF THE COMPANIES;


(D)           HAS AUTHORIZED OR EFFECTED THE MAKING OF ANY UNLAWFUL PAYMENT;


(E)           HAS PAID, OR OFFERED, OR AGREED TO PAY ANY POLITICAL CONTRIBUTION;


(F)            IS AN OFFICIAL OR EMPLOYEE OF A CANADIAN OR FOREIGN NATIONAL
STATE, OR LOCAL GOVERNMENT OR ANY AGENCY OR INSTRUMENTALITY THEREOF; AN OFFICIAL
OF A POLITICAL PARTY, OR A CANDIDATE FOR POLITICAL OFFICE; OR

has been prosecuted, convicted of or pleaded guilty to a criminal offence or
illegal activity including one involving fraud, corruption, or moral turpitude
or is so far as he is aware not the subject of any government investigation for
such offences, and that he is not now listed by any government agency as
debarred, suspended, proposed for suspension or debarment, or otherwise
ineligible for government programs.

Section 5.26.   No Other Warranties or Representations.  BUYER ACKNOWLEDGES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE 5,
SELLER MAKES NO OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED.  BUYER IS
NOT RELYING ON ANY REPRESENTATIONS AND WARRANTIES OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, FROM SELLER, THE COMPANIES, OR THEIR RESPECTIVE AFFILIATES,
AGENTS OR REPRESENTATIVES, AS TO ANY MATTERS CONCERNING THE SAME EXCEPT AS
PROVIDED IN ARTICLE 5 AND ANY TRANSACTION DOCUMENTS AND THE SUBJECT LEASE. 
NOTHING HEREIN CONTAINED IS INTENDED TO CREATE ANY THIRD PARTY BENEFICIARY
RIGHTS.


ARTICLE 6.


REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to the Seller as follows:

Section 6.1.   Corporate Organization.  Each of the Parent and the Acquisition
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite corporate
power and authority to own its properties and assets and to conduct its business
as now conducted.  True and correct copies of the Certificate of Incorporation
and By-laws (or other comparable documents) of the Parent and the Acquisition
Subsidiary have been furnished to the Seller or its representatives, and such
copies are accurate and complete.

Section 6.2.   Qualification to Do Business.  Each of the Parent and the
Acquisition Subsidiary is duly qualified to do business as a foreign corporation
and is in good standing in every jurisdiction in which the character of the
properties owned or leased by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
or in good standing would not have a material adverse effect on the ability of
the Parent or the Acquisition Subsidiary to consummate the transactions
contemplated hereby.

31


--------------------------------------------------------------------------------


 

Section 6.3.   Authority.  Each of the Parent and the Acquisition Subsidiary has
all requisite corporate power and authority to enter into the Transaction
Documents and to consummate the transactions contemplated herby and thereby. 
The execution and delivery of such Transaction Documents and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all required corporate action on the part of each of the Parent
and the Acquisition Subsidiary, and no other corporate proceedings on the part
of each of the Parent and the Acquisition Subsidiary are necessary to authorize
such Transaction Documents or to consummate the transactions contemplated hereby
and thereby.  Such Transaction Documents have been duly and validly executed and
delivered by each of the Parent and the Acquisition Subsidiary and, assuming
such Transaction Documents have been duly authorized, executed and delivered by
the Seller, such Transaction Documents constitute valid and binding agreements
of each of the Parent and the Acquisition Subsidiary, enforceable against each
in accordance with their terms, except that such enforcement may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other laws, now or hereafter in effect, relating to or limiting creditors’
rights generally, and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity).

Section 6.4.   No Conflict or Violation.  The execution, delivery and
performance by each of the Parent and the Acquisition Subsidiary of the
Transaction Documents do not (i) violate any provision of the Certificate of
Incorporation or By-laws (or other comparable documents) of each of the Parent
or the Acquisition Subsidiary as applicable, (ii) violate any provision of law,
or any order, judgment or decree of any court or other Governmental Entity
applicable to each, (iii) violate, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contract, lease, loan
agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which either the Parent or the Acquisition Subsidiary is a party
or by which it is bound or to which any of its properties or assets is subject,
except in the cases of clauses (ii) or (iii) for such violations, breaches or
defaults that would not, individually or in the aggregate, have a material
adverse affect on the ability of the Parent or the Acquisition Subsidiary to
consummate the transaction contemplated hereby.

Section 6.5.   Consents and Approvals.  The execution, delivery and performance
by the Buyer of the Transaction Documents do not require the Consent of, or
filing with, any Governmental Entity, or of any other Person, except such
Consents or filings, the failure of which to obtain or make, individually or in
the aggregate would not have a material adverse effect on the ability of the
Buyer to consummate the transactions contemplated hereby.

Section 6.6.   Financing.  The Buyer will have at the Closing sufficient
immediately available funds, to pay in cash the Initial Purchase Price and to
pay any other amounts payable pursuant to this Agreement and to effect the
transactions contemplated by this Agreement.

Section 6.7.   No Brokers.  No broker, finder or similar intermediary has acted
for or on behalf of, or is entitled to any broker’s, finder’s or similar fee or
other commission from the Buyer in connection with this Agreement or the
transactions contemplated hereby.

Section 6.8.   Investigation by the Buyer.  The Buyer is an informed and
sophisticated participant in the transactions contemplated by this Agreement and
has conducted its own independent review and analysis of the business,
operations, technology, assets, liabilities, results

32


--------------------------------------------------------------------------------


of operations, financial condition and prospects of the Companies and
acknowledges that the Seller has provided the Buyer with access to certain of
the personnel, properties, assets, premises and records of the Companies for
this purpose.  In entering into this Agreement, the Buyer has relied solely upon
its own investigation and analysis, and the Buyer (i) acknowledges that neither
the Seller nor any of its Affiliates, agents or representatives makes or has
made any representation or warranty, either express or implied, as to the
Companies, their business or operations, or the accuracy or completeness of any
of the information provided or made available to the Buyer or its directors,
officers, employees, Affiliates, agents or representatives, except as and only
to the extent expressly set forth herein with respect to the representations and
warranties contained in Article 5 of this Agreement and subject to the
limitations and restrictions contained in this Agreement, and (ii) agrees, to
the fullest extent permitted by law, that neither the Seller, nor its
Affiliates, or their respective officers, directors, shareholders, employees,
agents, representatives, successors or assigns shall have any liability or
responsibility whatsoever to the Buyer or its directors, officers, employees,
Affiliates, agents or representatives on any basis (including, without
limitation, in contract or tort, under federal or state securities laws or
otherwise) based upon any information provided or made available, or statements
made, to the Buyer or its directors, officers, employees, Affiliates, agents or
representatives (or any omissions therefrom), including, without limitation, in
respect of the specific representations and warranties of the Companies set
forth in Article 5 of this Agreement, except as and only to the extent expressly
set forth in Article 9 and Article 10 herein with respect to such
representations and warranties and subject to the limitations and restrictions
contained in this Agreement.  As of the date hereof, the Buyer is not aware of
any facts, events or circumstances that would cause any of the representations
and warranties of the Companies set forth in Article 5 of this Agreement to be
untrue or inaccurate in any respect.

Section 6.9.   Québec Regulation 45-106.  Buyer is an “accredited investor” as
defined in paragraph (m) of Section 1.1 of the Regulation 45-106 Respecting
Prospectus and Registration Exemptions (Québec), implementing the National
Instrument 45-106 adopted by the Canadian Securities authorities.


ARTICLE 7.


COVENANTS OF THE SELLER

The Seller covenants as follows:

Section 7.1.   Resignation of Directors.  The Seller shall cause each of the
directors of the Companies set forth on Schedule 7.1 to submit letters of
resignation effective on or before the Closing.

Section 7.2.   Covenants Not To Compete and Non-Solicitation Covenants.


(A)           SELLER AGREES THAT FROM THE CLOSING DATE UNTIL THE THIRTY-SIX (36)
MONTH ANNIVERSARY OF THE CLOSING DATE, IT SHALL AND SHALL CAUSE ITS AFFILIATES
TO REFRAIN FROM ENGAGING, DIRECTLY OR INDIRECTLY, IN ANY COMPETING BUSINESS. 
FOR THE AVOIDANCE OF DOUBT, THE SALE BY SELLER OR ANY OF ITS AFFILIATES OF ANY
OF THEIR PRODUCTS (OTHER THAN INSTANT TICKETS) OFFERED FOR SALE, OR CONTEMPLATED
TO BE OFFERED FOR SALE, AS OF THE CLOSING DATE, SHALL NOT BE DEEMED TO BE
ENGAGING

33


--------------------------------------------------------------------------------



DIRECTLY OR INDIRECTLY IN A COMPETING BUSINESS AND SHALL NOT BE DEEMED TO BE A
BREACH OF THIS SECTION 7.2(A).


(B)           SELLER AGREES THAT FROM THE DATE HEREOF UNTIL THE EIGHTEEN (18)
MONTH ANNIVERSARY OF THE CLOSING DATE, IT SHALL NOT AND SHALL CAUSE ITS
AFFILIATES NOT TO, DIRECTLY OR INDIRECTLY, SOLICIT, ENDEAVOR TO ENTICE AWAY FROM
ANY OF THE COMPANIES, OR OTHERWISE INTERFERE WITH THE RELATIONSHIP OF ANY OF THE
COMPANIES WITH ANY PERSON WHO IS, OR WAS WITHIN THE  EIGHTEEN (18) MONTH PERIOD
PRIOR TO THE CLOSING DATE, A CLIENT, CUSTOMER, VENDOR OR SUPPLIER OF ANY OF THE
COMPANIES, IN EACH CASE, FOR PURPOSES OF PROVIDING TO ANY SUCH CLIENT, CUSTOMER,
VENDOR OR SUPPLIER ANY SERVICES THAT WOULD BE COMPETITIVE WITH A COMPETING
BUSINESS.


(C)           THE SELLER ACKNOWLEDGES THAT THE OFFICERS AND OTHER EMPLOYEES OF
THE COMPANIES ARE VALUABLE TO THE OPERATION OF THE BUSINESS OF THE COMPANIES. 
ACCORDINGLY, THE SELLER AGREES THAT FROM THE DATE HEREOF UNTIL THE TWELVE (12)
MONTH ANNIVERSARY OF THE CLOSING DATE, IT SHALL NOT, AND SHALL CAUSE ITS
AFFILIATES NOT TO, DIRECTLY OR INDIRECTLY, HIRE OR ATTEMPT TO HIRE, SOLICIT,
INDUCE, RECRUIT OR ENCOURAGE ANY OF THE OFFICERS OR OTHER EMPLOYEES OF ANY OF
THE COMPANIES TO TERMINATE THEIR EMPLOYMENT RELATIONSHIP WITH ANY OF THE
COMPANIES IN ORDER TO WORK FOR ANY OTHER PERSON; PROVIDED, THAT NOTHING IN THIS
AGREEMENT SHALL PROHIBIT (I) THE SELLER OR ANY OF ITS AFFILIATES FROM HIRING
EMMANUELE SAVARE AND JEAN-FRANCOIS DURAND; (II) HIRING OR ATTEMPTING TO HIRE,
SOLICIT, INDUCE OR RECRUIT ANY OFFICER OR EMPLOYEE THAT HAS BEEN TERMINATED BY
ONE OF THE COMPANIES FOR CAUSE OR WITHOUT CAUSE; OR (III) HIRING OR ATTEMPTING
TO HIRE ANY OFFICER OR EMPLOYEE WITH THE PRIOR WRITTEN CONSENT OF THE BUYER.


(D)           IT IS THE INTENT OF THE PARTIES TO THIS AGREEMENT THAT THE
PROVISIONS OF THIS SECTION 7.2 SHALL BE ENFORCED TO THE FULLEST EXTENT
PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH JURISDICTION IN
WHICH ENFORCEMENT IS SOUGHT.  NOTWITHSTANDING THE FOREGOING, IF ANY PARTICULAR
PROVISIONS OR PORTIONS OF THIS SECTION 7.2 SHALL BE ADJUDICATED TO BE INVALID OR
UNENFORCEABLE, SUCH PROVISIONS OR PORTION THEREOF SHALL BE DEEMED AMENDED TO THE
MINIMUM EXTENT NECESSARY TO RENDER SUCH PROVISION OR PORTION VALID AND
ENFORCEABLE, SUCH AMENDMENT TO APPLY ONLY WITH RESPECT TO THE OPERATION OF SUCH
PROVISIONS OR PORTIONS IN THE PARTICULAR JURISDICTION IN WHICH SUCH ADJUDICATION
IS MADE.  IN ADDITION, THE SELLER ACKNOWLEDGES AND AGREES THAT DAMAGES AND
REMEDIES AT LAW FOR ANY BREACH OF THIS SECTION 7.2 WILL BE INADEQUATE AND
IMPRACTICAL, THAT SUCH BREACH WOULD CAUSE THE BUYER AND ITS AFFILIATES
(INCLUDING THE COMPANIES) IRREPARABLE HARM AND THAT THE BUYER AND ITS AFFILIATES
(INCLUDING THE COMPANIES) SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND OTHER
EQUITABLE REMEDIES (INCLUDING AN INJUNCTION AND TORTUOUS INTERFERENCE CLAIMS)
AND SUCH OTHER RELIEF AS A COURT OR TRIBUNAL SPECIFIED IN SECTION 14.2 MAY DEEM
APPROPRIATE IN ADDITION TO ANY OTHER REMEDIES THAT BUYER OR ITS AFFILIATES
(INCLUDING THE COMPANIES) MAY HAVE UNDER APPLICABLE LAW OR UNDER THE TERMS OF
THIS AGREEMENT.

Section 7.3.   FCPA Disclosure Statement.  The Seller will complete, sign, and
return to the Buyer along with this executed Agreement the FCPA Disclosure
Statement attached to this Agreement as Exhibit C, and it will immediately
provide the Buyer with any supplementary report required under Exhibit C.

34


--------------------------------------------------------------------------------



ARTICLE 8.


COVENANTS OF THE BUYER

Section 8.1.   Employees and Employee Benefits.


(A)           BEGINNING ON THE CLOSING DATE AND ENDING NO EARLIER THAN THE FIRST
ANNIVERSARY OF THE CLOSING DATE, BUYER SHALL PROVIDE, OR SHALL CAUSE TO BE
PROVIDED, TO EACH EMPLOYEE OF THE COMPANY IMMEDIATELY PRIOR TO THE CLOSING DATE
WITH COMPENSATION AND EMPLOYEE BENEFITS THAT ARE SUBSTANTIALLY THE SAME IN THE
AGGREGATE (EXCLUDING ANY EQUITY-BASED COMPENSATION) TO THE COMPENSATION AND
EMPLOYEE BENEFITS PROVIDED TO SUCH EMPLOYEES IMMEDIATELY PRIOR TO THE CLOSING
DATE. ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT THAT THE
EMPLOYMENT OF ANY EMPLOYEE SHALL BE TERMINATED BY ANY COMPANY PRIOR TO THE FIRST
ANNIVERSARY OF THE CLOSING DATE FOR ANY REASON, BUYER SHALL CAUSE SUCH COMPANY
TO PROVIDE, AT BUYER’S EXPENSE, EACH SUCH EMPLOYEE WITH SEVERANCE BENEFITS AT
LEAST EQUIVALENT TO THE SEVERANCE BENEFITS TO WHICH SUCH EMPLOYEE WOULD HAVE
BEEN ENTITLED UNDER THE COMPANIES’ SEVERANCE BENEFIT PRACTICES ON THE DATE
HEREOF, AND SET FORTH ON SCHEDULE 8.1(A). BUYER SHALL SPECIFICALLY ASSUME ANY
COMPANY PLANS FOR WHICH SPECIFIC ASSUMPTION IS REQUIRED BY APPLICABLE LAW.


(B)           AS OF THE CLOSING DATE, THE BUYER SHALL CAUSE THE COMPANIES TO
CONTINUE ALL COMPANY PLANS (OTHER THAN COMPANY PLANS THAT ARE U.S. PLANS) (THE
“CONTINUED PLANS”), AND THE BENEFITS THEREUNDER, UNTIL THE FIRST ANNIVERSARY OF
THE CLOSING DATE IN ACCORDANCE WITH THEIR TERMS AND APPLICABLE LAW. FOLLOWING
THE FIRST ANNIVERSARY OF THE CLOSING DATE, CONTINUED PLANS MAY BE AMENDED OR
TERMINATED AS DETERMINED BY THE BUYER IN ITS SOLE DISCRETION. TO THE EXTENT THAT
ANY COMPANY EMPLOYEE BECOME ELIGIBLE TO PARTICIPATE IN ANY EMPLOYEE BENEFIT
PLANS, PROGRAMS AND AGREEMENTS MAINTAINED BY OR CONTRIBUTED TO BY BUYER AND ITS
SUBSIDIARIES, BUYER SHALL, OR SHALL CAUSE ITS SUBSIDIARIES TO CAUSE EACH SUCH
PLAN, PROGRAM OR ARRANGEMENT TO TREAT THE PRIOR SERVICE WITH THE COMPANIES OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES OF ANY COMPANY EMPLOYEE (TO THE SAME EXTENT
SUCH SERVICE IS RECOGNIZED UNDER ANALOGOUS PLANS, PROGRAMS OR ARRANGEMENTS OF
THE COMPANIES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES PRIOR TO THE CLOSING DATE)
AS SERVICE RENDERED TO BUYER OR ANY OF ITS SUBSIDIARIES, AS THE CASE MAY BE, FOR
ALL PURPOSES; PROVIDED, HOWEVER, THAT SUCH CREDITING OF SERVICE SHALL NOT (I)
OPERATE TO DUPLICATE ANY BENEFIT OR THE FUNDING OF SUCH BENEFIT UNDER ANY PLAN,
(II) REQUIRE THE CREDITING OF PAST SERVICE FOR BENEFIT ACCRUAL PURPOSE UNDER ANY
DEFINED BENEFIT PENSION PLAN OR SIMILAR ARRANGEMENT OR (III) WITH RESPECT TO ANY
NEWLY ADOPTED PLAN, PROGRAM OR ARRANGEMENT, BE CREDITED IF PAST SERVICE CREDIT
WILL NOT BE PROVIDED TO EMPLOYEES OF BUYER OR ITS SUBSIDIARIES PARTICIPATING IN
SUCH PLAN. BUYER SHALL ALSO CAUSE EACH EMPLOYEE BENEFIT PLAN, PROGRAM AND
AGREEMENT MAINTAINED BY OR CONTRIBUTED TO BY BUYER AND ITS SUBSIDIARIES TO WAIVE
ANY PREEXISTING CONDITION OR WAITING PERIOD LIMITATION WHICH WOULD OTHERWISE BE
APPLICABLE TO A COMPANY EMPLOYEE ON OR AFTER THE CLOSING DATE (TO THE EXTENT
SUCH LIMITATION WOULD NOT APPLY UNDER THE CORRESPONDING COMPANY PLAN).
NOTWITHSTANDING THE FOREGOING, ANY BUYER PLAN THAT COULD REPLACE A CANADIAN PLAN
IN QUEBEC SHALL FIRST BE REGISTERED IN QUEBEC AND SHALL COMPLY WITH THE
PROVISIONS OF THE SPPA.

Section 8.2.   Access After the Closing. The Buyer shall afford the Seller, and
to the accountants, counsel and representatives of the Seller, reasonable access
on and after the Closing Date to those portions of the properties, assets,
books, Contracts, and files and records of the Companies that relate to
activities prior to the Closing Date (as well as to the employees and

35


--------------------------------------------------------------------------------


auditors of the Companies with knowledge of the activities of the Companies
prior to the Closing Date) so as to permit the Seller to comply with applicable
financial reporting, tax and any other legal requirement; provided, however,
that (i) the Seller and its representatives shall take such action as is deemed
necessary in the reasonable judgment of the Buyer to schedule such access and
visits in such a way as to avoid disrupting the normal business of the Buyer,
(ii) the Buyer shall not be required to take any action that would constitute a
waiver of the attorney-client or other privilege and (iii) the Buyer need not
supply the Seller with any information that, in the reasonable judgment of the
Buyer, the Buyer or the Companies are under a contractual, fiduciary or legal
obligation not to supply.

Section 8.3.   Use of Intellectual Property.


(A)           BUYER ACKNOWLEDGES AND AGREES THAT IT HAS NO RIGHTS IN AND TO ANY
MARKS OR NAMES OWNED, USED OR LICENSES BY SELLER OR ANY OF ITS AFFILIATES (OTHER
THAN ANY COMPANY) INCLUDING THE “OBERTHUR,” “FRANÇOIS-CHARLES OBERTHUR,” “FCO”
AND “FCOF” NAMES AND MARKS (THE “MARKS”) AND, FOLLOWING THE CLOSING DATE, BUYER
AND THE COMPANIES SHALL NOT HAVE ANY RIGHT, TITLE OR INTEREST IN AND TO, OR
RIGHT TO USE, THE MARKS OR ANY MARKS OR NAMES CONFUSINGLY SIMILAR THERETO.


(B)           AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING DATE, BUT IN
NO EVENT LATER THAN SIXTY (60) DAYS FOLLOWING THE CLOSING DATE, BUYER SHALL TAKE
WHATEVER STEPS ARE NECESSARY TO CHANGE THE NAME OF EACH COMPANY TO A NAME THAT
DOES NOT INCLUDE ANY OF THE MARKS OR ANY TERM SIMILAR OR RELATED THERETO, AND TO
OTHERWISE CEASE USE OF THE MARKS, AND SHALL TAKE ALL ACTIONS NECESSARY AND
APPROPRIATE TO DE-REGISTER THE NAME OF EACH OF THE COMPANIES WITH THE
APPROPRIATE GOVERNMENTAL ENTITIES AND TO REGISTER EACH COMPANY’S NEW NAME WITH
SUCH AUTHORITIES AND FORWARD A COPY OF SUCH FILING TO SELLER FORTHWITH FOLLOWING
RECEIPT.


(C)           AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING DATE BUT IN NO
EVENT LATER THAN SIXTY (60) DAYS FOLLOWING THE CLOSING DATE, EACH COMPANY SHALL
TAKE WHATEVER STEPS ARE NECESSARY TO CHANGE ANY “DOING BUSINESS AS” DESIGNATIONS
OF “OBERTHUR,” “FRANÇOIS-CHARLES OBERTHUR,” “FCO” AND “FCOF” TO A DESIGNATION
THAT DOES NOT INCLUDE “OBERTHUR,” “FRANÇOIS-CHARLES OBERTHUR,” “FCO” AND “FCOF”
OR ANY OF THE OTHER MARKS WITH ANY TERM SIMILAR THERETO, AND TO OTHERWISE CEASE
USE OF SUCH NAME, AND SHALL TAKE ALL ACTIONS NECESSARY AND APPROPRIATE TO CANCEL
SUCH “DOING BUSINESS AS” DESIGNATION WITH THE APPROPRIATE GOVERNMENTAL ENTITIES.


(D)           BUYER COVENANTS THAT AFTER THE CLOSING DATE AND EXCEPT AS PROVIDED
FOR IN THIS SECTION 8.3, IT WILL NOT, AND WILL CAUSE EACH COMPANY TO NOT, ADOPT,
USE OR REGISTER OR AUTHORIZE OTHERS TO ADOPT, USE OR REGISTER, ANY TRADE NAMES,
TRADEMARKS, SERVICE MARKS OR INTERNET DOMAIN NAMES CONSISTING OF OR
INCORPORATING THE MARKS OR ANY MARKS, NAMES OR INTERNET DOMAIN NAMES CONFUSINGLY
SIMILAR THERETO.


(E)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
REPRESENTATIONS AND WARRANTIES PROVIDED BY SELLER PURSUANT TO ARTICLE 5 SHALL
NOT APPLY TO THE MARKS.

Section 8.4.   Guarantees. After the Closing, the Buyer shall use commercially
reasonable efforts to diligently cooperate with the Seller to assume, reject or
terminate as soon as

36


--------------------------------------------------------------------------------


practicable, but in any event no later than 90 days after Closing, guarantees of
the Business (including any letters of credit, security interests, obligations
and other similar undertakings) provided by Seller or Affiliates of the Seller;
provided that in any event Seller or its respective Affiliates shall be
permitted to terminate such guarantees (including any letters of credit,
security interests, obligations and other similar undertakings) after the 90th
day if the Buyer fails to assume, reject or terminate such guarantees (including
any irrevocable letters of credit, security interests, obligations and other
similar undertakings) within such 90-day period after the Closing. After the
Closing, the Seller shall use commercially reasonable efforts to diligently
assist the Buyer with its efforts to assume, reject or terminate guarantees of
the Business (including any letters of credit, security interests, obligations
and other similar undertakings) provided by Seller or Affiliates of the Seller.


ARTICLE 9.


TAXES

Section 9.1.   Tax Indemnification by Seller. Subject to the limitations set
forth or referred to in this Article 9, Seller shall indemnify and hold harmless
Buyer in respect of and against (without duplication):


(A)           ALL LIABILITIES FOR TAXES IMPOSED ON THE COMPANIES WITH RESPECT TO
PRE-CLOSING PERIODS, AND WITH RESPECT TO ANY STRADDLE PERIOD, THE PORTION OF
SUCH STRADDLE PERIOD ENDING ON THE CLOSING DATE AND AS DETERMINED IN THE MANNER
PROVIDED IN SECTION 9.3;


(B)           LOSSES RELATING TO ANY BREACH OF A REPRESENTATION OR WARRANTY SET
FORTH IN SECTION 5.10; AND


(C)           ALL REASONABLE AND NECESSARY OUT-OF-POCKET EXPENSES FOR ADVISORS
OF THE BUYER RESULTING FROM A BREACH OF ANY OBLIGATION OF SELLER SET FORTH IN
THIS ARTICLE 9;

provided, however, that Seller shall not be responsible for and shall not
indemnify Buyer for (i) all Transfer Taxes for which Buyer is liable pursuant to
Section 9.5, (ii) an amount equal to the aggregate amount of Tax Reserves, (iii)
any and all Taxes imposed on the Companies as a result of any election under
Section 338 of the Code; (iv) any and all Taxes imposed on the Companies as a
result of any action taken by Buyer after the Closing on the Closing Date that
is not in the ordinary course of business or that result from a breach of any of
Buyer’s obligations pursuant to this Agreement; and (v) any and all Taxes
imposed on or required to be paid by any Person that are related or attributable
to the Real Property Transfer (collectively, “Excluded Taxes”).

Section 9.2.   Tax Indemnification by Buyer. Buyer shall indemnify and hold
harmless Seller in respect of and against (without duplication):

(a)           all Excluded Taxes;

(b)           all liabilities for Taxes imposed on the Companies with respect to
any Post-Closing Period;

37


--------------------------------------------------------------------------------


(c)           all liabilities for Taxes imposed on the Companies with respect to
a Straddle Period, but only with respect to the portion of such Straddle Period
beginning after the Closing Date, as determined in accordance with the
principles set forth in Section 9.3; and

(d)           all Taxes and reasonable and necessary out-of-pocket expenses for
advisors of the Seller resulting from a breach of any obligation of Buyer set
forth in this Article 9.

Section 9.3.   Allocation of Certain Taxes.


(A)           BUYER AND SELLER AGREE THAT IF ANY COMPANY IS PERMITTED BUT NOT
REQUIRED UNDER APPLICABLE TAX LAWS TO TREAT THE CLOSING DATE AS THE LAST DAY OF
A TAXABLE PERIOD, BUYER AND SELLER SHALL TREAT SUCH DAY AS THE LAST DAY OF A
TAXABLE PERIOD.


(B)           THE PORTION OF ANY TAXES FOR A STRADDLE PERIOD ALLOCABLE TO THE
PORTION OF SUCH STRADDLE PERIOD ENDING ON THE CLOSING DATE SHALL BE DEEMED TO
EQUAL (I) IN THE CASE OF TAXES THAT (X) ARE BASED UPON OR RELATED TO INCOME OR
RECEIPTS OR (Y) IMPOSED IN CONNECTION WITH ANY SALE OR OTHER TRANSFER OR
ASSIGNMENT OF PROPERTY, OTHER THAN TRANSFER TAXES DESCRIBED IN SECTION 9.5, THE
AMOUNT WHICH WOULD BE PAYABLE IF THE TAXABLE YEAR ENDED ON (AND INCLUDED) THE
CLOSING DATE, AND (II) IN THE CASE OF TAXES NOT DESCRIBED IN SECTION 9.3(B)(I)
(INCLUDING TAXES IMPOSED ON A PERIODIC BASIS (SUCH AS REAL PROPERTY TAXES)), THE
AMOUNT OF SUCH TAXES FOR THE ENTIRE PERIOD MULTIPLIED BY A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF CALENDAR DAYS IN THE PERIOD ENDING ON (AND
INCLUDING) THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF
CALENDAR DAYS IN THE ENTIRE PERIOD. FOR PURPOSES OF THIS AGREEMENT, ALL
TRANSACTIONS (INCLUDING WHETHER COMMERCIAL OR FISCAL IN NATURE) THAT OCCUR ON
THE CLOSING DATE BUT AFTER THE CLOSING AND THAT ARE NOT INCURRED IN THE ORDINARY
COURSE OF BUSINESS OF A COMPANY SHALL BE CONSIDERED TO BE ATTRIBUTABLE TO THE
PERIOD THAT COMMENCES ON THE DAY FOLLOWING THE CLOSING DATE. FOR PURPOSES OF
SECTION 9.3(B)(I), ANY EXEMPTION, DEDUCTION, CREDIT OR OTHER ITEM THAT IS
CALCULATED ON AN ANNUAL BASIS SHALL BE ALLOCATED PRO RATA PER DAY BETWEEN THE
PERIOD ENDING ON THE CLOSING DATE AND THE PERIOD BEGINNING THE DAY AFTER THE
CLOSING DATE.

Section 9.4.   Preparation and Filing of Tax Returns. Buyer shall prepare and
timely file or cause to be prepared and timely filed (at its own cost and
expense) all Pre-Closing Period Tax Returns and Straddle Period Tax Returns of
each Company. Buyer shall deliver or cause to be delivered drafts of each such
Pre-Closing Period Tax Return and Straddle Period Tax Return to Seller for its
review at least thirty (30) days prior to the Due Date of such Tax Return and,
with respect to each Straddle Period Tax Return, shall notify Seller in writing
of Buyer’s calculation of Seller’s share of the Taxes of each Company relating
to such Straddle Period (determined in accordance with this Section 9.4);
provided, however, that such draft of such Pre-Closing Period Tax Return and
Straddle Period Tax Return and, with respect to each Straddle Period Tax Return,
the calculation of Seller’s share of the Tax liability for such Straddle Period
(determined in accordance with this Section 9.4), in each case, shall be subject
to Seller’s review and approval. If Seller disputes any item on such Pre-Closing
Period Tax Return or Straddle Period Tax Return and/or, with respect to any
Straddle Period Tax Return, the calculation of Seller’s share of liability for
such Straddle Period, it shall notify Buyer of such disputed item (or items) and
the basis for its objection within fifteen (15) days of the receipt of such
draft of such Tax Return and calculation. Buyer and Seller shall act in good
faith to resolve any dispute as

38


--------------------------------------------------------------------------------


promptly as practicable. If Buyer and Seller cannot resolve any disputed item,
the item in question shall be resolved in the same manner provided for resolving
disputes in Section 3.1.

Section 9.5.   Transfer Taxes. Notwithstanding anything to the contrary
contained in this Agreement, Buyer shall be responsible for the payment of all
transfer, sales, use, stamp, conveyance, value added, recording, registration,
documentary, filing and other similar Taxes and administrative fees (including,
without limitation, notary fees) arising in connection with the consummation of
the transactions contemplated by this Agreement (“Transfer Taxes”). Buyer shall
be responsible for preparing and filing all Tax Returns required to be filed in
connection with Transfer Taxes, and Seller shall cooperate with Buyer in
connection with the preparation of any such Tax Return relating to Transfer
Taxes.

Section 9.6.   Refunds. Buyer shall pay to Seller (a) all Tax refunds and
credits of Taxes (including any interest in respect thereof) received by any of
Buyer or its Affiliates or any Company after the Closing Date and attributable
to Taxes paid by any Company with respect to any Pre-Closing Period except to
the extent such refunds or credits are taken into account on the Closing Balance
Sheet, and (b) the portion of all refunds of Taxes or credits of Taxes
(including any interest in respect thereof) received by any of Buyer or its
Affiliates or any Company after the Closing Date and attributable to Taxes paid
by any Company with respect to any Straddle Period (such portion to be allocated
in a manner consistent with the principles set forth in Section 9.3) except to
the extent such refunds or credits are taken into account on the Closing Balance
Sheet. Any such refunds or credits of Taxes required to be paid by Buyer to
Seller pursuant to this Section 9.6 shall be paid within five Business Days of
the receipt of such refunds or credits of Taxes by Buyer, its Affiliates or any
Company. The Buyer shall and shall cause each Company to cooperate with the
Seller in obtaining refunds and credits of the Companies relating to Pre-Closing
Periods and Straddle Periods (including through amendment of Tax Returns).

Section 9.7.   Cooperation. Buyer and Seller and their respective Affiliates
shall cooperate in the preparation of all Tax Returns of or relating to the
Companies and the conduct of all Tax audits or other administrative or judicial
proceedings relating to the determination of any Tax of any Company for any Tax
period for which one party could reasonably require the assistance of the other
party in obtaining any necessary information. Such cooperation shall include,
but not be limited to, furnishing prior years’ Tax Returns of any Company or
return preparation packages to the extent related solely to any Company
illustrating previous reporting practices or containing historical information
relevant to the preparation of Tax Returns of any Company, and furnishing such
other information within such party’s possession requested by the party filing
such Tax Returns of or relating to any Company as is relevant to their
preparation. Such cooperation and information also shall include without
limitation provision by any of the Companies to Seller of powers of attorney for
the purpose of signing Tax Returns (or, if required under applicable Law,
causing the Company to sign a Pre-Closing Period Tax Return) and defending
audits and promptly forwarding copies of appropriate notices and forms or other
communications received from or sent to any Taxing authority which relate to any
Company, and providing copies of all relevant Tax Returns of any Company,
together with accompanying schedules and related work papers, documents relating
to rulings received by any Company or other determinations by any Taxing
authority with respect to any Company and records concerning the ownership and
Tax basis of property of any Company, which the requested party may possess.
Buyer and Seller and their respective Affiliates shall make their respective

39


--------------------------------------------------------------------------------


employees and facilities available on a mutually convenient basis to explain any
documents or information provided hereunder.

Section 9.8.   Tax Audits. Buyer shall deliver a written notice to Seller in
writing promptly following any demand, claim, or notice of commencement of a
claim, proposed adjustment, assessment, examination or other administrative or
court proceeding with respect to Taxes of any Company for which Seller may be
liable pursuant to this Article 9 (“Tax Contest”) and shall describe in
reasonable detail (to the extent known by Buyer or such Company) the facts
constituting the basis for such Tax Contest, the nature of the relief sought,
and the amount of the claimed Losses, if any (the “Tax Claim Notice”), provided,
however, that no delay or failure on the part of Buyer to notify Seller pursuant
to this Section 9.8 shall relieve Seller of any liability or obligations under
Article 9 except to the extent that Seller is prejudiced as a consequence of
such failure.


(A)           WITH RESPECT TO TAX CONTESTS FOR TAXES OF ANY COMPANY FOR A
PRE-CLOSING PERIOD, SELLER MAY ELECT TO ASSUME AND CONTROL THE DEFENSE OF SUCH
TAX CONTEST BY WRITTEN NOTICE TO BUYER WITHIN SIXTY (60) DAYS AFTER DELIVERY BY
BUYER TO SELLER OF THE TAX CLAIM NOTICE. IF SELLER ELECTS TO ASSUME AND CONTROL
THE DEFENSE OF SUCH TAX CONTEST, IT (I) SHALL BEAR ITS OWN COSTS AND EXPENSES,
(II) SHALL BE ENTITLED TO ENGAGE ITS OWN COUNSEL AND (III) MAY (X) PURSUE OR
FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS, HEARINGS AND CONFERENCES
WITH ANY TAXING AUTHORITY, (Y) EITHER PAY THE TAX CLAIMED OR SUE FOR REFUND
WHERE APPLICABLE LAW PERMITS SUCH REFUND SUIT OR (Z) CONTEST, SETTLE OR
COMPROMISE THE TAX CONTEST IN ANY PERMISSIBLE MANNER, AND BUYER SHALL (AND SHALL
CAUSE ITS AFFILIATES INCLUDING THE APPLICABLE COMPANY) TO COOPERATE WITH SELLER
IN PURSUING SUCH TAX CONTEST (INCLUDING BY PROVIDING APPROPRIATE POWERS OF
ATTORNEY). IF SELLER ELECTS TO ASSUME THE DEFENSE OF ANY TAX CONTEST, (I) SELLER
SHALL KEEP BUYER REASONABLY INFORMED OF ALL MATERIAL DEVELOPMENTS AND EVENTS
RELATING TO SUCH TAX CONTEST AND (II) AT ITS OWN COST AND EXPENSE, BUYER SHALL
HAVE THE RIGHT TO PARTICIPATE IN (BUT NOT CONTROL) THE DEFENSE OF SUCH TAX
CONTEST.


(B)           IN CONNECTION WITH ANY TAX CONTEST THAT RELATES TO TAXES OF ANY
COMPANY FOR A PRE-CLOSING PERIOD THAT SELLER DOES NOT ELECT TO CONTROL PURSUANT
TO SECTION 9.8(A), SUCH TAX CONTEST SHALL BE CONTROLLED BY BUYER AND SELLER
AGREES TO COOPERATE WITH BUYER IN PURSING SUCH TAX CONTEST, PROVIDED, HOWEVER,
THAT NONE OF BUYER OR ITS AFFILIATES (INCLUDING SUCH COMPANY) SHALL ENTER INTO
ANY SETTLEMENT OR COMPROMISE WITH RESPECT TO ANY SUCH TAX CONTEST THAT RELATES
TO TAXES OF ANY COMPANY FOR A PRE-CLOSING PERIOD WITHOUT THE PRIOR WRITTEN
CONSENT OF SELLER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.
IN CONNECTION WITH ANY TAX CONTEST THAT IS DESCRIBED IN THIS SECTION 9.8(B) AND
CONTROLLED BY BUYER, SELLER SHALL BE ENTITLED TO PARTICIPATE IN SUCH TAX CONTEST
AND BUYER SHALL KEEP SELLER REASONABLY INFORMED OF ALL MATERIAL DEVELOPMENTS AND
EVENTS RELATING TO SUCH TAX CONTEST AND SHALL PROVIDE SELLER WITH COPIES OF ALL
CORRESPONDENCE, DOCUMENTS AND NOTES OF MEETINGS AND TELEPHONE CALLS RELEVANT TO
THE TAX CONTEST (TO THE EXTENT SELLER ELECTS NOT TO PARTICIPATE IN SUCH MEETINGS
AND TELEPHONE CALLS) AND, AT ITS OWN COST AND EXPENSE, SELLER SHALL HAVE THE
RIGHT TO PARTICIPATE IN (BUT NOT CONTROL) THE DEFENSE OF SUCH TAX CONTEST.


(C)           BUYER AND SELLER SHALL JOINTLY CONTROL (AT EACH PARTY’S OWN COST
AND EXPENSE) ALL TAX CONTESTS RELATING TO STRADDLE PERIODS OF THE COMPANIES. THE
PARTIES AGREE TO COOPERATE WITH EACH OTHER IN PURSUING ANY SUCH TAX CONTEST AND
NEITHER BUYER NOR SELLER SHALL (OR SHALL PERMIT

40


--------------------------------------------------------------------------------



ANY OF THEIR AFFILIATES INCLUDING THE COMPANIES) TO SETTLE A TAX CONTEST
RELATING TO A STRADDLE PERIOD OF ANY COMPANY WITHOUT THE OTHER PARTY’S PRIOR
WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

Section 9.9.   Exclusivity; Conflicts. Notwithstanding anything to the contrary
contained in this Agreement, (i) this Article 9 shall be the exclusive means by
which a Party to this Agreement may seek indemnification relating or
attributable to Taxes or Tax Returns, (ii) claims for indemnification pursuant
to Section 9.1 and Section 9.2 may be made by a party at any time prior to the
30th day after the expiration of the statute of limitations (including any
extension thereto) applicable to the Tax matter to which the claim relates and
(iii) to the extent there is any inconsistency between the terms of this Article
9 and any other provision of this Agreement, the provisions of this Article 9
shall govern and control; provided, however, that Sections 10.2(b)(iii) and (v),
10.4(b), 10.5 and 10.6, (or the principles of such Sections and any limitations
contained therein) shall apply to this Article 9. No claim related or
attributable to Taxes or Tax Returns may be asserted after the expiration of the
applicable survival period.

Section 9.10.   Treatment of Indemnification Payments. Any indemnification
payments made to an Indemnitee pursuant to this Agreement shall be treated as an
adjustment to the Final Purchase Price for Tax purposes.

Section 9.11.   No Amendment. Neither Buyer nor any of its Affiliates (including
any Company) shall amend or cause to be amended any Tax Return of any Company
relating to a Pre-Closing Period or Straddle Period without the consent of
Seller.

Section 9.12.   Certain Limitations. Notwithstanding anything to the contrary
contained in this Agreement, Seller shall not be required to indemnify or hold
harmless Buyer and its Affiliates (including after the Closing, the Companies)
in respect of or against any and all Losses resulting from, relating or
attributable to (i) Taxes or Tax Returns other than as set forth in (subject to
the proviso set forth in Section 9.1) Sections 9.1(a), 9.1(b) (solely to the
extent of Taxes of the Companies for Pre-Closing Periods and the portion of any
Straddle Periods ending on the Closing Date (determined in accordance with
Section 9.3)) and 9.1(c); and (ii) any Tax attribute of any Company, including
but not limited to any net operating loss carryover or credit carryover, any
capital loss or Tax attribute which may be affected in any way by the
acquisition of control under applicable law, or the determination that any such
Tax attribute is subject to any limitation on its use under applicable Law.

Section 9.13.   Limitation on Actions. Neither Buyer nor any of its Affiliates
(including after the Closing, the Companies) shall take any action after the
Closing (other than any action after the Closing on the Closing Date that is in
the ordinary course of business) relating or attributable to a Pre-Closing
Period or Straddle Period of the Companies that could result in any increased
Tax liability (or a reduction in a Tax refund or credit) in respect of a
Pre-Closing Period of any Company or the portion of a Straddle Period of any
Company ending on the Closing Date (determined in accordance with the principles
of Section 9.3).

Section 9.14.   Tax Benefits. Notwithstanding anything to the contrary contained
in this Agreement, all indemnification payments otherwise required to be made by
the Seller to the Buyer (or any Buyer Indemnitee) pursuant to this Agreement
shall be reduced by the amount of

41


--------------------------------------------------------------------------------


any Tax Benefits related or attributable to the Loss that gave rise to such
indemnity payment. For purposes of this Agreement, “Tax Benefits” shall mean the
sum of any increased deductions, losses or credits allowable or decreases in
income, gains or recapture of credits allowable, multiplied by the combined
highest marginal federal, state, provincial and local Tax rate in the applicable
jurisdiction.


ARTICLE 10.


INDEMNIFICATION

Section 10.1.   Survival. Subject to Section 9.9, each of the representations
and warranties set forth in this Agreement shall survive the Closing for a
period terminating eighteen (18) months after the Closing Date; provided,
however, that (i) the representations and warranties of the Seller set forth in
Section 5.6 (Capitalization of FCOI), and the related rights of the Buyer
Indemnitees to indemnity with respect to any breach thereof in accordance with
the applicable Sections hereof, shall survive for a period terminating sixty
(60) months after the Closing Date, (ii) the representations and warranties of
the Seller set forth in Section 5.18 (Employee Plans) and the related rights of
the Buyer Indemnitees to indemnity with respect to any breach thereof in
accordance with the applicable Sections hereof, shall survive for a period
terminating thirty-six (36) months after the Closing Date and (iii) the
representations and warranties of the Seller set forth in Section 5.20
(Environmental Matters) and the related rights of the Buyer Indemnitees to
indemnity with respect to any breach thereof in accordance with the applicable
Sections hereof, shall survive for a period terminating twenty-four (24) months
after the Closing Date. After the survival periods set forth in the previous
sentence, the representations and warranties shall terminate and have no further
force or effect. No claim or action arising out of or related to a breach of a
representation or warranty under this Agreement (whether such claim or action
would be pursuant to such section or under any other theory of liability) shall
be asserted by any Indemnitee after such survival period, unless notice of such
claim or action is given to the Indemnitor in accordance with Section 10.4 prior
to the end of such survival period.

Section 10.2.   Indemnification by the Seller.


(A)           NOTWITHSTANDING THE CLOSING, THE SELLER SHALL INDEMNIFY AND AGREE
TO SAVE AND HOLD THE BUYER, ITS DIRECTORS, OFFICERS, AND EMPLOYEES (THE “BUYER
INDEMNITEES”), HARMLESS AGAINST ANY LOSSES INCURRED BY ANY BUYER INDEMNITEE
AFTER THE CLOSING, TO THE EXTENT SUCH LOSSES ARISE OUT OF OR RESULT FROM ANY ONE
OR MORE OF THE FOLLOWING:

(I)                                     A BREACH OF ANY REPRESENTATION OR
WARRANTY OF THE SELLER CONTAINED IN ARTICLE 5 OF THIS AGREEMENT;

(II)                                  A BREACH OF ANY OF THE COVENANTS OR
AGREEMENTS OF THE SELLER CONTAINED IN THIS AGREEMENT; OR

(III)                               THE SELLER’S FAILURE TO PAY IN FULL
(INCLUDING ANY FEES AND EXPENSES RELATING TO SUCH LOSS) THE DEBT REPAYMENT
AMOUNTS SHOWN ON SCHEDULE 10.2(A)(III); PROVIDED, HOWEVER, TO THE EXTENT THAT
ANY SUCH LOSSES ARE REFLECTED IN THE POST-CLOSING ADJUSTMENT PURSUANT

42


--------------------------------------------------------------------------------


TO SECTION 3.2 OF THIS AGREEMENT, THE BUYER SHALL NOT BE ENTITLED TO
INDEMNIFICATION FOR SUCH LOSSES PURSUANT TO THIS SECTION 10.2(A)(III).


(B)           NOTWITHSTANDING ANYTHING IN THIS SECTION 10.2 TO THE CONTRARY:

(I)                                     THE SELLER SHALL NOT HAVE ANY LIABILITY
WITH RESPECT TO MATTERS COVERED BY SECTION 10.2(A)(I) OR (II) (WHETHER SUCH
LIABILITY WOULD BE PURSUANT TO SUCH SECTION OR UNDER ANY OTHER THEORY OF
LIABILITY) UNLESS THE AGGREGATE OF ALL LOSSES RELATING THERETO FOR WHICH THE
SELLER WOULD, BUT FOR THIS SECTION 10.2(B)(I), BE LIABLE EXCEEDS ON A CUMULATIVE
BASIS AN AMOUNT EQUAL TO USD $500,000 (SUBJECT TO SECTION 10.2(B)(II)) (AT WHICH
POINT, SUBJECT TO THE OTHER LIMITATIONS HEREIN, THE SELLER WILL BE LIABLE TO THE
BUYER INDEMNITEES FOR ALL SUCH LOSSES FROM THE FIRST DOLLAR OF LOSSES); AND

(II)                                  THE SELLER SHALL NOT HAVE ANY LIABILITY
WITH RESPECT TO MATTERS COVERED BY SECTION 10.2(A)(I) OR (II) (WHETHER SUCH
LIABILITY WOULD BE PURSUANT TO SUCH SECTION OR UNDER ANY OTHER THEORY OF
LIABILITY) FOR ANY INDIVIDUAL ITEMS WHERE THE LOSS RELATING THERETO IS LESS THAN
USD $50,000 AND SUCH ITEMS SHALL NOT BE AGGREGATED FOR PURPOSES OF CLAUSE (I) OF
THIS SECTION 10.2(B);

(III)                               THE SELLER SHALL NOT HAVE ANY LIABILITY WITH
RESPECT TO MATTERS COVERED BY SECTION 10.2(A)(I) OR (II) AND/OR SECTION 9.1
(WHETHER SUCH LIABILITY WOULD BE PURSUANT TO SUCH SECTION OR UNDER ANY OTHER
THEORY OF LIABILITY) FOR ANY BREACH OF A REPRESENTATION OR WARRANTY IF THE BUYER
OTHERWISE IS AWARE OF SUCH BREACH PRIOR TO THE CLOSING; AND

(IV)                              THE MAXIMUM AMOUNT FOR WHICH THE SELLER SHALL
BE LIABLE WITH RESPECT TO MATTERS COVERED BY SECTION 10.2(A)(I) OR (II) WHETHER
SUCH LIABILITY WOULD BE PURSUANT TO SUCH SECTION OR UNDER ANY OTHER THEORY OF
LIABILITY SHALL NOT EXCEED IN THE AGGREGATE USD $10,000,000 (THE “MAXIMUM SELLER
INDEMNIFICATION AMOUNT”);

(V)                                 THE MAXIMUM AMOUNT FOR WHICH THE SELLER
SHALL BE LIABLE WITH RESPECT TO MATTERS COVERED BY SECTION 9.1 SHALL NOT EXCEED
THE FINAL PURCHASE PRICE REDUCED BY THE MAXIMUM SELLER INDEMNIFICATION AMOUNT;
AND

(VI)                              THE MAXIMUM AMOUNT FOR WHICH THE SELLER SHALL
BE LIABLE WITH RESPECT TO MATTERS COVERED BY SECTION 10.2(A)(III) SHALL NOT
EXCEED $20,000,000.


(C)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, FOR
PURPOSES OF SECTION 10.2, IN DETERMINING THE AMOUNT OF ANY LOSSES, NO EFFECT
SHALL BE GIVEN TO ANY QUALIFICATION AS TO MATERIALITY OR MATERIAL ADVERSE
EFFECT.

 

43


--------------------------------------------------------------------------------


 

Section 10.3.          Indemnification by the Buyer.


(A)           NOTWITHSTANDING THE CLOSING, THE BUYER SHALL INDEMNIFY AND AGREE
TO SAVE AND HOLD THE SELLER, ITS DIRECTORS, OFFICERS AND EMPLOYEES (THE “SELLER
INDEMNITEES”) HARMLESS AGAINST ANY LOSSES INCURRED BY ANY SELLER INDEMNITEE
AFTER THE CLOSING, TO THE EXTENT SUCH LOSSES ARISE OUT OF OR RESULT FROM ANY ONE
OR MORE OF THE FOLLOWING:

(I)                                     A BREACH OF ANY REPRESENTATION OR
WARRANTY OF THE BUYER CONTAINED IN ARTICLE 6 OF THIS AGREEMENT;

(II)                                  A BREACH OF ANY COVENANT OR AGREEMENT OF
THE BUYER CONTAINED IN THIS AGREEMENT; OR

(III)                               GUARANTEE OBLIGATIONS OF THE SELLER OR ITS
AFFILIATES (INCLUDING ANY LETTERS OF CREDIT) UNDER ANY OF THE AGREEMENTS LISTED
IN SCHEDULE 10.3(A)(III).


(B)           NOTWITHSTANDING ANYTHING IN THIS SECTION 10.3 TO THE CONTRARY:

(I)                                     THE BUYER SHALL NOT HAVE ANY LIABILITY
WITH RESPECT TO MATTERS COVERED BY SECTION 10.3(A)(I) OR (II) UNLESS THE
AGGREGATE OF ALL LOSSES RELATING THERETO FOR WHICH THE BUYER WOULD, BUT FOR THIS
SECTION 10.3(B)(I), BE LIABLE EXCEEDS ON A CUMULATIVE BASIS AN AMOUNT EQUAL TO
USD $500,000 (SUBJECT TO SECTION 10.3(B)(II) AND (III)) (AT WHICH POINT, SUBJECT
TO THE OTHER LIMITATIONS HEREIN, THE BUYER WILL BE LIABLE TO THE SELLER
INDEMNITEES FOR ALL SUCH LOSSES FROM THE FIRST DOLLAR OF LOSSES);

(II)                                  THE MAXIMUM AMOUNT FOR WHICH THE BUYER
SHALL BE LIABLE WITH RESPECT TO MATTERS COVERED BY SECTION 10.3(A)(I) OR (II)
SHALL NOT EXCEED IN THE AGGREGATE USD $10,000,000; AND

(iii)                               the maximum amount for which the Buyer shall
be liable with respect to the agreements and matters covered by Section
10.3(a)(iii) shall not exceed the Initial Purchase Price;


(C)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, FOR
PURPOSES OF SECTION 10.3, IN DETERMINING THE AMOUNT OF ANY LOSSES, NO EFFECT
SHALL BE GIVEN TO ANY QUALIFICATION AS TO MATERIALITY OR MATERIAL ADVERSE
EFFECT.

Section 10.4.          Procedures for Indemnification.


(A)           IF A PARTY ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE 10 (AN
“INDEMNITEE”) ASSERTS THAT A PARTY OBLIGATED TO INDEMNIFY IT UNDER THIS ARTICLE
10 (AN “INDEMNITOR”) HAS BECOME OBLIGATED TO SUCH INDEMNITEE PURSUANT TO SECTION
10.2 OR 10.3, OR IF ANY SUIT, ACTION, INVESTIGATION, CLAIM OR PROCEEDING IS
BEGUN, MADE OR INSTITUTED AS A RESULT OF WHICH THE INDEMNITOR MAY BECOME
OBLIGATED TO AN INDEMNITEE UNDER SECTION 10.2 OR 10.3, SUCH INDEMNITEE SHALL
GIVE PROMPT WRITTEN NOTICE THEREOF TO THE INDEMNITOR; PROVIDED, HOWEVER, THAT
THE FAILURE OF


 

44


--------------------------------------------------------------------------------



 


THE INDEMNITEE TO GIVE NOTICE TO THE INDEMNITOR SHALL NOT RELEASE THE INDEMNITOR
OF ITS INDEMNIFICATION OBLIGATIONS HEREUNDER, EXCEPT TO THE EXTENT THE
INDEMNITOR SHALL HAVE BEEN PREJUDICED BY SUCH FAILURE.  THE INDEMNITOR SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO DEFEND, CONTEST OR OTHERWISE PROTECT
THE INDEMNITEE AGAINST ANY SUCH SUIT, ACTION, INVESTIGATION, CLAIM OR PROCEEDING
AT ITS SOLE COST AND EXPENSE.  IF THE INDEMNITOR SO ELECTS TO DEFEND, CONTEST OR
OTHERWISE PROTECT THE INDEMNITEE, THE INDEMNITEE SHALL (I) MAKE AVAILABLE TO THE
INDEMNITOR ALL RELEVANT BOOKS AND RECORDS IN ITS POSSESSION AND (II) COOPERATE
AND ASSIST THE INDEMNITOR TO THE EXTENT REASONABLY POSSIBLE.  THE INDEMNITEE
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PARTICIPATE AT ITS OWN EXPENSE
IN THE DEFENSE THEREOF BY COUNSEL OF THE INDEMNITEE’S CHOICE.  IF THE INDEMNITOR
FAILS TO DEFEND, CONTEST OR OTHERWISE PROTECT AGAINST SUCH SUIT, ACTION,
INVESTIGATION, CLAIM OR PROCEEDING, THE INDEMNITEE SHALL HAVE THE RIGHT TO DO
SO, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE ANY COMPROMISE OR
SETTLEMENT THEREOF, AND THE INDEMNITEE SHALL BE ENTITLED TO RECOVER THE ENTIRE
COST THEREOF FROM THE INDEMNITOR, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES, DISBURSEMENTS AND AMOUNTS PAID AS THE RESULT OF SUCH SUIT,
ACTION, INVESTIGATION, CLAIM OR PROCEEDING.


(B)           RECOUPMENT UNDER THE LETTER OF CREDIT.  FROM AND AFTER THE CLOSING
DATE (BUT SUBJECT TO ARTICLE 10), A BUYER INDEMNITEE SHALL FIRST BE REQUIRED TO
SEEK RECOVERY WITH RESPECT TO ANY LOSS PURSUANT TO ARTICLE 9 AND THIS ARTICLE 10
FROM THE LETTER OF CREDIT IN ACCORDANCE WITH THE TERMS OF SECTION 2.3.

Section 10.5.          Exclusive Remedy.  Notwithstanding any provision of this
Agreement to the contrary, (a) absent fraud or intentional misrepresentation on
the part of any party or a claim for injunctive relief, indemnification claims
brought in accordance with and subject to either Article 9 or this Article 10,
as the case may be, shall be the exclusive remedy of any Indemnitee after the
Closing with respect to, arising out of or resulting from the subject matter of
this Agreement and (b) except as provided in Section 9.9, this Article 10 shall
not apply to Taxes or Tax Returns or any matter governed by Article 9.

Section 10.6.          Mitigation.  Each Indemnitee shall make commercially
reasonable efforts to mitigate any claim or liability that such Indemnitee
asserts under Article 9 and this Article 10.  In the event that an Indemnitee
shall fail to make such commercially reasonable efforts to mitigate any claim or
liability, then notwithstanding anything else to the contrary contained herein,
the Indemnitor shall not be required to indemnify such Indemnitee for that
portion of any Loss that could reasonably be expected to have been avoided if
such Indemnitee had made such efforts.

Section 10.7.          Limitation on Losses.  Notwithstanding anything in this
Agreement to the contrary, the amount of any Losses shall be reduced to the
extent of any insurance payments received by an Indemnitee for such Losses;
provided, however, that nothing in this Section 10.7 shall provide a basis for
any Indemnitor to delay making any payments otherwise required to be made by it
hereunder.  Each Indemnitee shall use its best efforts to file and pursue any
insurance payments which may be owing in order to mitigate such Losses.

 

45


--------------------------------------------------------------------------------


 


ARTICLE 11.


CONDITIONS PRECEDENT TO PERFORMANCE BY THE SELLER

The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Seller
in its sole discretion:

Section 11.1.          Representations and Warranties of the Buyer.  The
representations and warranties made by the Buyer in this Agreement shall be true
and correct as of the date here of, and, except to the extent such
representations and warranties refer to a specific date, as of the Closing Date
as though made by the Buyer on and as of the Closing Date, except where the
failure of such representations and warranties to be so true and correct would
not constitute a material adverse effect on the Buyer’s ability to consummate
the transactions contemplated hereby.  The Seller shall have received a
certificate to that effect dated the Closing Date and signed by an executive
officer of the Buyer.

Section 11.2.          Performance of the Obligations of the Buyer.  The Buyer
shall have performed in all material respects all obligations required under
this Agreement to be performed by it on or before the Closing Date, and the
Seller shall have received a certificate to that effect dated the Closing Date
and signed by an executive officer of the Buyer.

Section 11.3.          No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any Governmental Entity that
declares this Agreement invalid or unenforceable in any respect or which
prevents the consummation of the transactions contemplated hereby shall be in
effect; and no action or proceeding before any court or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any
Governmental Entity or by any other Person, which seeks to prevent the
consummation of the transactions contemplated by this Agreement or which
challenges the validity or enforceability of this Agreement, and which in any
such case has a reasonable likelihood of success in the opinion of counsel to
the Seller.

Section 11.4.          Letter of Credit.  The LoC Issuer shall have executed and
delivered the Letter of Credit to the Seller.

Section 11.5.          OEM Agreement.  The Seller and OCS each shall have
executed and delivered an OEM agreement substantially in the form attached
hereto as Exhibit D.

Section 11.6.          Real Estate Lease.  Immediately prior to the Closing,
Oberthur Gaming Technologies Corp. and NewCo each shall have executed and
delivered a lease agreement in respect of the Subject Real Property
substantially in the form attached hereto as Exhibit A.

Section 11.7.          Tax Escrow Agreement.  The Seller, the Buyer and the Tax
Escrow Agent each shall have executed and delivered a tax escrow agreement
substantially in the form attached hereto as Exhibit B.

 

46


--------------------------------------------------------------------------------


 


ARTICLE 12.


CONDITIONS PRECEDENT TO PERFORMANCE BY THE BUYER

The obligations of the Buyer to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by the Buyer in its
sole discretion:

Section 12.1.          Representations and Warranties of the Seller.  Each of
the representations and warranties made by the Seller in Section 5.6
(Capitalization of FCOI) shall be true and correct in all respects, as of the
date hereof, and, except to the extent such representations and warranties refer
to a specific date, as of the Closing Date.   Each of the other representations
and warranties made by the Seller in this Agreement shall be true and correct as
of the date hereof, and, except to the extent such representations and
warranties refer to a specific date, as of the Closing Date, except where the
failure of such representations and warranties to be so true and correct would
not constitute a Material Adverse Effect.  The Buyer shall have received a
certificate to that effect dated the Closing Date and signed by an executive
officer of the Seller.

Section 12.2.          Performance of the Obligations of the Seller.  The Seller
shall have performed in all material respects all obligations required under
this Agreement to be performed by it on or before the Closing Date, and the
Buyer shall have received a certificate to that effect dated the Closing Date
and signed by an executive officer of the Seller.

Section 12.3.          No Violation of Orders.  No preliminary or permanent
injunction or other order issued by any court or governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any Governmental Entity, which
declares this Agreement invalid in any respect or prevents the consummation of
the transactions contemplated hereby shall be in effect; and no action or
proceeding before any court or governmental or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any Governmental Entity or
by any other Person which seeks to prevent the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement, and which in either such case has a reasonable
likelihood of success in the opinion of counsel to the Buyer.

Section 12.4.          Letter of Credit.  The Seller and the LoC Issuer shall
have executed and delivered the Letter of Credit to the Buyer.

Section 12.5.          OEM Agreement.  The Seller and OCS each shall have
executed and delivered an OEM agreement substantially in the form attached
hereto as Exhibit D.

Section 12.6.          Real Estate Lease.  Oberthur Gaming Technologies Corp.
and NewCo each shall have executed and delivered the Subject Lease.

Section 12.7.          Tax Escrow Agreement.  The Seller, the Buyer and the Tax
Escrow Agent each shall have executed and delivered a tax escrow agreement
substantially in the form attached hereto as Exhibit B.

 

47


--------------------------------------------------------------------------------


 

Section 12.8.          FCPA Disclosure Statement.  The Buyer shall have received
an executed FCPA Disclosure Statement in the form attached to this Agreement as
Exhibit C.


SECTION 12.9.  OTHER CLOSING DOCUMENTS.  THE BUYER SHALL HAVE RECEIVED SUCH
OTHER CERTIFICATES, INSTRUMENTS AND DOCUMENTS IN CONFIRMATION OF THE
REPRESENTATIONS AND WARRANTIES OF THE SELLER OR IN FURTHERANCE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS THE BUYER OR ITS COUNSEL MAY
REASONABLY REQUEST.


ARTICLE 13.


TERMINATION

Section 13.1.          Conditions of Termination.  Notwithstanding anything to
the contrary contained herein, this Agreement may be terminated at any time
before the Closing:


(A)           BY MUTUAL WRITTEN CONSENT OF THE SELLER AND THE BUYER;


(B)           BY THE BUYER, IF SELLER HAS BREACHED ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT AND HAS NOT CURED SUCH BREACH
WITHIN TEN BUSINESS DAYS AFTER WRITTEN NOTICE TO THE SELLER (PROVIDED, THAT THE
BUYER IS NOT THEN IN MATERIAL BREACH OF THE TERMS OF THIS AGREEMENT, AND
PROVIDED FURTHER, THAT NO CURE PERIOD SHALL BE REQUIRED FOR A BREACH WHICH BY
ITS NATURE CANNOT BE CURED) SUCH THAT THE CONDITIONS SET FORTH IN SECTION 12.1
OR SECTION 12.2 HEREOF, AS THE CASE MAY BE, WILL NOT BE SATISFIED;


(C)           BY THE SELLER, IF THE BUYER HAS BREACHED ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT AND HAS NOT CURED
SUCH BREACH WITHIN TEN BUSINESS DAYS AFTER WRITTEN NOTICE TO THE BUYER
(PROVIDED, THAT THE SELLER IS NOT THEN IN MATERIAL BREACH OF THE TERMS OF THIS
AGREEMENT, AND PROVIDED FURTHER, THAT NO CURE PERIOD SHALL BE REQUIRED FOR A
BREACH WHICH BY ITS NATURE CANNOT BE CURED) SUCH THAT THE CONDITIONS SET FORTH
IN SECTION 11.1 OR SECTION 11.2 HEREOF, AS THE CASE MAY BE, WILL NOT BE
SATISFIED;


(D)           BY THE SELLER OR THE BUYER IF:  (I) THERE SHALL BE A FINAL,
NON-APPEALABLE ORDER OF A FEDERAL OR STATE COURT IN EFFECT PREVENTING
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY; OR (II) THERE SHALL BE ANY
FINAL ACTION TAKEN, OR ANY STATUTE, RULE, REGULATION OR ORDER ENACTED,
PROMULGATED OR ISSUED OR DEEMED APPLICABLE TO THE TRANSACTIONS CONTEMPLATED
HEREBY BY ANY GOVERNMENTAL ENTITY WHICH WOULD MAKE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY ILLEGAL; OR


(E)           BY THE SELLER OR THE BUYER IF THE CLOSING SHALL NOT HAVE BEEN
CONSUMMATED BY 12:01 AM EASTERN STANDARD TIME ON MAY 2, 2007; PROVIDED THAT THE
RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SECTION 13.1(E) SHALL NOT BE
AVAILABLE TO ANY PARTY WHOSE FAILURE TO FULFILL ANY MATERIAL OBLIGATION UNDER
THIS AGREEMENT HAS BEEN BOTH WILLFUL AND THE CAUSE OF, OR RESULTED IN, THE
FAILURE OF THE CLOSING TO OCCUR ON OR BEFORE SUCH DATE.

Section 13.2.          Effect of Termination.  In the event of the termination
of this Agreement as provided in Section 13.1 hereof, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of the Seller or the Buyer, or their respective officers, directors,
stockholders, partners, or other Persons under their control, except to the
extent that

 

48


--------------------------------------------------------------------------------


 

such termination results from the willful breach by a party hereto of any of its
representations, warranties, covenants or agreements set forth in this
Agreement, and provided that the provisions of Article 13 and Article 14 hereof
shall remain in full force and effect and survive any termination of this
Agreement.


ARTICLE 14.


MISCELLANEOUS

Section 14.1.          Successors and Assigns.  No party hereto shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other parties hereto and any such attempted assignment without
such prior written consent shall be void and of no force and effect; provided,
however, that Buyer may (i) assign any or all of its rights and interests
hereunder to one of its Subsidiaries and (ii) designate such Subsidiary to
perform its obligations hereunder (in any and all of which cases Buyer
nonetheless shall remain responsible for the performance of all of its
obligations hereunder).  This Agreement shall inure to the benefit of and shall
be binding upon the successors and permitted assigns of the parties hereto.

Section 14.2.          Governing Law, Jurisdiction.  This Agreement shall be
construed, performed and enforced in accordance with, and governed by, the laws
of the State of New York, without giving effect to the conflict or choice of law
rules thereof.  The parties hereto irrevocably and unconditionally submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or any New York State court sitting in Manhattan for the
purpose of enforcing this Agreement.  In any action, suit or other proceeding,
each of the parties hereto irrevocably and unconditionally waives and agrees not
to assert by way of motion, as a defense or otherwise any claims that it is not
subject to the jurisdiction of the above courts, that such action or suit is
brought in an inconvenient forum or that the venue of such action, suit or other
proceeding is improper.  Each of the parties hereto also agrees that any final
and unappealable judgment against such party in connection with any action, suit
or other proceeding shall be conclusive and binding on such party and that such
award or judgment may be enforced in any court of competent jurisdiction, either
within or outside of the United States.  A certified or exemplified copy of such
award or judgment shall be conclusive evidence of the fact and amount of such
award or judgment.

Section 14.3.          Expenses.  All of the fees, expenses and costs incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party hereto incurring such fees, expenses and costs.

Section 14.4.          Severability.  In the event that any part of this
Agreement is declared by any court or other judicial or administrative body to
be null, void or unenforceable, said provision shall survive to the extent it is
not so declared, and all of the other provisions of this Agreement shall remain
in full force and effect.

Section 14.5.          Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) on the date of service if served personally on the
party to whom notice is to be given; (ii) on the next Business Day after
transmission if sent via facsimile transmission to the facsimile number given
below,

 

49


--------------------------------------------------------------------------------


 

and telephonic confirmation of receipt is obtained promptly after completion of
transmission; (iii) on the day after the day of delivery to Federal Express or
similar overnight courier or the Express Mail service maintained by the United
States Postal Service; or (iv) on the fifth day after mailing, if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the party as follows:

If to the Seller:

 

 

 

 

 

 

François-Charles Oberthur Fiduciaire, S.A.

 

102, boulevard Malesherbes

 

75017 Paris

 

France

 

Attn:

Thomas Savare

 

 

Jean-Michel Guichot

 

Telecopy:

+33 (1) 44 15 10 30

 

 

 

Copy to:

 

 

 

 

 

 

Reed Smith LLP

 

599 Lexington Avenue

 

New York, New York 10022

 

Attn:

David M. Grimes, Esq.

 

 

Brian E. Burns, Esq.

 

Telecopy:

(212) 521-5450

 

 

 

If to the Parent:

 

 

 

 

 

 

Scientific Games Corporation

 

750 Lexington Avenue,

 

25th Floor

 

New York, New York 10022

 

Attn:

Ira H. Raphaelson, Esq.

 

Telecopy:

(212) 754-2372

 

 

 

Copy to:

 

 

 

 

 

 

Willkie Farr & Gallagher LLP

 

787 Seventh Avenue

 

New York, New York 10019

 

Attn:

Steven A. Seidman

 

 

Laura L. Delanoy

 

Telecopy:

(212) 728-9763

 

 

(212) 728-9662

 

50


--------------------------------------------------------------------------------


 

If to Acquisition Subsidiary:

 

 

 

 

 

 

Scientific Games Holdings (Canada) Inc.

 

c/o Scientific Games Corporation

 

750 Lexington Avenue,

 

25th Floor

 

New York, New York 10022

 

Attn:

Ira H. Raphaelson, Esq.

 

Telecopy:

(212) 754-2372

 

 

 

Copy to:

 

 

 

 

 

 

Willkie Farr & Gallagher LLP

 

787 Seventh Avenue

 

New York, New York 10019

 

Attn:

Steven A. Seidman

 

 

Laura L. Delanoy

 

Telecopy:

(212) 728-9763

 

 

(212) 728-9662

 

Any party may change its address for the purpose of this Section by giving the
other parties written notice of its new address in the manner set forth above.

Section 14.6.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS PROVIDED FOR
HEREBY.

Section 14.7.          Amendments; Waivers.  This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto, or in the case of a waiver, by the party waiving compliance. 
Any waiver by any party of any condition, or of the breach of any provision,
term, covenant, representation or warranty contained in this Agreement, in any
one or more instances, shall not be deemed to be nor construed as a further or
continuing waiver of any such condition, or of the breach of any other
provision, term, covenant, representation or warranty of this Agreement.

Section 14.8.          Public Announcements.  The parties agree that after the
signing of this Agreement, the Seller shall not, and shall not permit the
Companies to, and the Buyer shall not, make any press release or public
announcement concerning this transaction without the prior written approval of
the other parties, unless a press release or public announcement is required by
applicable law, regulation or requirement of any securities exchange.  Before a
party makes any such announcement or other disclosure required by law,
regulation or requirement of any securities exchange, such party agrees to give
the other parties prior notice and an opportunity to comment on the proposed
disclosure.

Section 14.9.          Entire Agreement.  The Transaction Documents and the
Confidentiality Agreement, dated as of August 31, 2006, between the Seller and
the Buyer contain the entire understanding among the parties hereto with respect
to the transactions contemplated hereby and

 

51


--------------------------------------------------------------------------------


 

supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, with regard to such transactions.  All Exhibits
and schedules hereto and any documents and instruments delivered pursuant to any
provision hereof are expressly made a part of this Agreement, as fully as though
completely set forth herein.

Section 14.10.        Parties in Interest.  Nothing in this Agreement is
intended to confer any rights or remedies under or by reason of this Agreement
on any Persons other than parties hereto and their respective successors and
permitted assigns.  Nothing in this Agreement is intended to relieve or
discharge the obligations or liability of any third persons to the Seller or the
Buyer.  No provision of this Agreement shall give any third parties any right of
subrogation or action over or against the Seller or the Buyer.

Section 14.11.        Scheduled Disclosures.  Disclosure of any matter, fact or
circumstance in a Schedule to this Agreement shall be deemed to be disclosure
thereof for purposes of any other Schedule hereto to the extent that such
matter, fact or circumstance would, on its face, apply as a disclosure under
such other Schedule.  Any disclosure on a Schedule to this Agreement of any
contract, document, liability, default, breach, violation, limitation,
impediment or other matter, although the provision for such disclosure may
require such disclosure only if such contract, document, liability, default,
breach, violation, limitation, impediment or other matter be “material,” shall
not be construed against any party to this Agreement, as an assertion by such
party, that any such contract, document, liability, default, breach, violation,
limitation, impediment or other matter is, in fact, material.

Section 14.12.        Enforcement of Certain Sections of the Agreement.  The
parties hereto agree that irreparable damage would occur if Sections 7.2 and 8.3
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereto, this being in
addition to any other remedy to which they are entitled at law or in equity.

Section 14.13.        Section and Paragraph Headings.  The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

Section 14.14.        Counterparts and Facsimile.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which shall constitute the same instrument.  Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages bad been delivered.

Section 14.15.        Language.  The Parties hereto acknowledge that they have
requested that this Agreement and any Transaction Documents be drafted in the
English language.  Les parties aux présentes reconnaissent qu’elles ont exigé
que la présente convention et tous les documents de transactions qui s’y
rattachent soient rédigés en anglais.

Section 14.16.        Reasonable Assurances.  For a reasonable period of time
after the Closing, if any further action is necessary to carry out the
transactions contemplated by this Agreement, Buyer and Seller shall use
commercially reasonable efforts to take all such all actions, and to do, or

52


--------------------------------------------------------------------------------


 

cause to be done, all things necessary or advisable consistent with applicable
law to consummate and make effective in an expeditious manner the transactions
contemplated hereby.

[Remainder of page intentionally left blank]

 

53


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

SELLER:

 

 

 

 

 

FRANÇOIS-CHARLES OBERTHUR FIDUCIAIRE, S.A.

 

 

 

 

 

 

 

By:

/s/ Thomas Savare

 

 

 

Name: Thomas Savare

 

 

 

Time: Director General Delegue

 

 

 

 

 

 

 

 

 

 

PARENT:

 

 

 

 

 

 

 

 

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ DeWayne E. Laird

 

 

 

Name: DeWayne E. Laird

 

 

 

Title: Vive President

 

 

 

 

 

 

 

 

 

 

ACQUISITION SUBSIDIARY:

 

 

 

 

 

 

 

 

 

 

SCIENTIFIC GAMES HOLDINGS (CANADA) INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ira H. Raphaelson

 

 

 

Name: Ira H. Raphaelson

 

 

 

Title: Director and Secretary

 

 


--------------------------------------------------------------------------------